EXHIBIT 10.2

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

ALLOS THERAPEUTICS, INC.

 

and

 

MUNDIPHARMA MEDICAL COMPANY

 

SUPPLY AGREEMENT

 

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

TABLE OF CONTENTS

 

Section

 

Title

 

Page

 

 

 

 

 

1.

 

DEFINITIONS.

 

1

2.

 

TERM

 

9

3.

 

MANUFACTURE AND SUPPLY.

 

9

4.

 

SUPPLY SHORTFALL; SUPPLY INTERRUPTION.

 

21

5.

 

PRICE AND PAYMENT TERMS.

 

23

6.

 

REGULATORY MATTERS.

 

25

7.

 

INSURANCE.

 

27

8.

 

INDEMNIFICATION.

 

28

9.

 

REPRESENTATIONS AND WARRANTIES; COVENANTS.

 

28

10.

 

TERMINATION.

 

33

11.

 

CONFIDENTIALITY.

 

33

12.

 

DISPUTE RESOLUTION.

 

35

13.

 

INDEPENDENT CONTRACTOR

 

37

14.

 

MISCELLANEOUS.

 

37

 

 

 

 

 

Exhibit A — Bulk Product Specifications and API Specifications

Exhibit B — Technical Agreement

Exhibit C — Spreadsheet with Sample Calculation of Bulk Product Actual Direct
Cost or Bulk Product Anticipated Direct Cost

 

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

SUPPLY AGREEMENT

 

THIS SUPPLY AGREEMENT (this “Agreement”), dated this 10th day of May, 2011 (the
“Effective Date”), is by and between Allos Therapeutics, Inc., a Delaware
corporation having a place of business at 11080 Circle Point Road, Suite 200,
Westminster, Colorado 80020 (“Allos”), and Mundipharma Medical Company, a
partnership organized under the laws of Bermuda, having a place of business at
14 Par-la-Ville Road, P.O. Box HM 2332, Hamilton HM JX, Bermuda (“MMCO”).

 

RECITALS:

 

WHEREAS, Mundipharma International Corporation Limited, a Bermuda  corporation
(“MICL”), and Allos have entered into a license, development and
commercialization agreement of even date herewith, pursuant to which MICL has
exclusive rights to develop and commercialize certain pharmaceutical products
(including the Product (as defined below)) in the Licensed Territory (as defined
below) (the “License Agreement”);

 

WHEREAS, Allos has agreed to supply MMCO with Bulk Product (as defined below)
and API (as defined below), to enable the Bulk Product to be developed and the
resulting Product to be commercialized in the Licensed Territory and to enable
the API to be utilized in non-clinical studies, in each case in accordance with
the License Agreement; and

 

WHEREAS, MMCO and Allos now wish to enter into an agreement governing the supply
arrangement between them in respect of Bulk Product and API, providing, inter
alia, for forecasting, ordering, shipping and other matters, all as more fully
set forth herein.

 

NOW, THEREFORE, the Parties agree as follows:

 

1.             DEFINITIONS.

 

1.1           For purposes hereof, the following terms have the meanings set
forth below:

 

“Acquiror” has the meaning set forth in Section 14.2.

 

“Adulterated” has the meaning set forth in the FD&C Act.

 

“Affiliate” means, with respect to either Party, any person, firm, trust,
corporation, partnership or other entity or combination thereof that directly or
indirectly controls, is controlled by or is under common control with such
Party; the term “control” (including, with correlative meaning, the terms
“controlled by” or “under common control with”) meaning direct or indirect
ownership of fifty percent (50%) or more, including ownership by trusts with
substantially the same beneficial interests, of the voting and equity rights of
such person, firm, trust, corporation, partnership or other entity or
combination thereof, or the power to direct the management of such person, firm,
trust, corporation, partnership or other entity or combination thereof.

 

“Agreement” means this Supply Agreement, as it may be amended or modified from

 

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

time to time.

 

“Allos” has the meaning set forth in the first paragraph of this Agreement.

 

“Allos Indemnitees” has the meaning set forth in Section 8.2.

 

“Allos Manufacturing Know-How” means all Information that is necessary or useful
for the manufacture and quality testing of the Bulk Product in the Field and is
Controlled by Allos or its Affiliates as of the Effective Date or during the
Term; provided, the use of “Affiliate” in this definition shall exclude any
Third Party that becomes an Affiliate of Allos after the Effective Date due to a
Change of Control of Allos, except to the extent such Third Party’s Information
is Controlled by Allos (or its Acquiror) or any of its other Affiliates and is
necessary for the manufacture of, and is utilized by or on behalf of Allos in
respect of, the Bulk Product or the API in the Allos Territory or the Licensed
Territory.

 

“Allos Share” means that percentage that is equal to the remainder when the MMCO
Share is subtracted from 100%.  For clarity, the Allos Share shall be 60% when
the MMCO Share is 40% and the Allos Share shall be 50% when the MMCO Share is
50%.

 

“Allos Territory” means the U.S. and Canada and any country(ies) that is/are
removed from the Licensed Territory and transferred to the Allos Territory in
accordance with Section 6.6(b) of the License Agreement.

 

“[ * ]” means [ * ].

 

“API” means [ * ]; provided, that any and all references to “API” hereunder
shall mean API for use in [ * ], and not API that is otherwise [ * ], unless the
context otherwise requires or unless otherwise noted.

 

“API Actual Direct Cost” means, with respect to API made in a particular
Calendar Year, the sum of (i) [ * ] and (ii) [ * ], in each case of (i) and (ii)
allocated [ * ], and (iii) [ * ].

 

“API Anticipated Direct Cost” means, with respect to API made in a particular
Calendar Year, the sum of (i) [ * ] and (ii) [ * ], in each case of (i) and (ii)
allocated [ * ], and (iii) [ * ].

 

“API Specifications” means those specifications for API set forth in Exhibit A
attached hereto as may be amended or supplemented from time to time in
accordance with Sections 6.1 and 6.2.

 

“API Supply Amendment” has the meaning set forth in Section 3.5(c).

 

“Audited Party” has the meaning set forth in Section 5.5(b).

 

“Auditing Party” has the meaning set forth in Section 5.5(b).

 

“Bankruptcy Code” means, as applicable, the U.S. Bankruptcy Code, as amended

 

2

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

from time to time, and the rules and regulations and guidelines promulgated
thereunder or the bankruptcy laws of any Governmental Authority, as amended from
time to time, and the rules and regulations and guidelines promulgated
thereunder.

 

“[ * ]” means [ * ].

 

“[ * ] Supply Agreement” means that certain clinical and commercial supply
agreement, entered into effective as of [ * ], between Allos and [ * ].

 

“Breaching Party” has the meaning set forth in Section 10.2.

 

“Bulk Product” means the pharmaceutical product that is (i) currently being sold
in the Allos Territory as Folotyn, which product contains volumes of [ * ] or [
* ] of the API in its current formulation and at a concentration of [ * ], or as
subsequently changed, in accordance with the terms of this Agreement, to comply
with any Drug Approval in the Licensed Territory, and (ii) currently utilized in
clinical trials with [ * ], [ * ] or [ * ] of the API in its current formulation
and at a concentration of [ * ], in each case delivered in unlabeled vials, in
its current presentation.

 

“Bulk Product Actual Direct Cost” means, for each presentation of Bulk Product
for a particular Calendar Year, the sum of (i) [ * ], and (ii) [ * ], and (iii)
[ * ], in each case of (i)-(iii) [ * ], and (iv) [ * ].

 

“Bulk Product Anticipated Direct Cost” means, for each presentation of Bulk
Product for a particular Calendar Year, the sum of (i) [ * ], and (ii) [ * ],
and (iii) [ * ], in each case of (i)-(iii) allocated [ * ], and (iv) [ * ].

 

“Bulk Product Specifications” means those specifications for Bulk Product set
forth in Exhibit A attached hereto as may be amended or supplemented from time
to time in accordance with Sections 6.1 and 6.2.

 

“Calendar Quarter” means each of the three month periods ending March 31st, June
30th, September 30th and December 31st.

 

“Calendar Year” means the 12 month period from January 1st through December
31st.

 

“Change of Control” means, with respect to either Party, (i) the sale of all or
substantially all of such Party’s assets or business relating to this Agreement;
(ii) a merger, consolidation, share exchange or other similar transaction
involving such Party and any Third Party which results in the holders of the
outstanding voting securities of such Party immediately prior to such merger,
consolidation, share exchange or other similar transaction ceasing to hold more
than fifty percent (50%) of the combined voting power of the surviving,
purchasing or continuing entity immediately after such merger, consolidation,
share exchange or other similar transaction, or (iii) the acquisition by a
person or entity, or group of persons or entities acting in concert, of more
than fifty percent (50%) of the outstanding voting equity securities of such
Party; in all cases of clauses (i)-(iii), where such transaction is to be
entered into with any person

 

3

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

or group of persons other than the other Party or its Affiliates.

 

“Claims” has the meaning set forth in Section 8.1.

 

“CMC Information” means Information related to the chemistry, manufacturing and
controls of the Bulk Product, as specified by the FDA, EMA and other applicable
Regulatory Authorities.

 

“Confidential Information” of a Party means any and all Information of such
Party or its Affiliates that is disclosed by such Party or its Affiliates to the
other Party or its Affiliates under this Agreement, whether in oral, written,
graphic, or electronic form.

 

“Consent” means the consent and agreement among Allos, the PDX Licensor (as
defined in the License Agreement) and MICL, dated of even date herewith.

 

“Contracting Party” has the meaning set forth in Section 3.12(b)(i).

 

“Control” means, with respect to any material, Information, or intellectual
property right, that a Party (a) owns or (b) has a license (other than a license
granted to such Party under this Agreement) to such material, Information, or
intellectual property right, and in each case, has the ability to grant to the
other Party access, a license or a sublicense (as applicable) to the foregoing
on the terms and conditions set forth in this Agreement without violating the
terms of any then-existing agreement or other arrangement with any Third Party.

 

“Default Notice” has the meaning set forth in Section 10.2.

 

“Drug Approval” means an approval granted by the appropriate Regulatory
Authority to market the Product in the Field in any particular jurisdiction in
the Licensed Territory; provided, “Drug Approval” shall include any and all
marketing authorizations in the EU but exclude any and all Pricing Approvals and
Reimbursement Approvals.

 

“Effective Date” has the meaning set forth in the first paragraph of this
Agreement.

 

“EMA” means the European Medicines Agency or any successor entity.

 

“Excess Orders” has the meaning set forth in Section 3.4(d).

 

“Executive Officers” means the Chief Executive Officer of Allos and the Regional
Director, Europe of Mundipharma International Limited, an Affiliate of MMCO (or
their designees).

 

“EU” or “European Union” means the European Union member states as then
constituted; provided, as of the Effective Date, the European Union member
states are Austria, Belgium, Bulgaria, Cyprus, the Czech Republic, Denmark,
Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia,
Lithuania, Luxembourg, Malta, the Netherlands, Poland, Portugal, Romania,
Slovakia, Slovenia, Spain, Sweden, and the United Kingdom.

 

4

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

“FD&C Act” means the U.S. Federal Food, Drug and Cosmetic Act, as amended.

 

“FDA” means the U.S. Food and Drug Administration or any successor entity.

 

“[ * ]” means [ * ].

 

“Field” means the diagnosis or treatment of [ * ].

 

“Firm Order” means a written irrevocable firm purchase order for Bulk Product or
API, which order must include a delivery schedule specifying the delivery date
for the Bulk Product or API ordered and must be submitted and accepted in
accordance with Sections 3.4(a), (b) and (c) or 3.5(a) and (b), respectively.

 

“First Commercial Sale” means, with respect to a particular Product, the first
sale to a Third Party of such Product in a given regulatory jurisdiction in the
Licensed Territory after Drug Approval has been obtained in such jurisdiction.

 

“First Confidentiality Agreement” means the confidentiality agreement between
Allos and MICL dated [ * ].

 

“GMPs” means the standards relating to the then-current Good Manufacturing
Practices for fine chemicals, API, intermediates, bulk products or finished
pharmaceutical products set forth (i) in 21 U.S.C. 351(a)(2)(B), in U.S. FDA
regulations at 21 C.F.R. Parts 210 and 211 and in The Rules Governing Medicinal
Products in the European Community, Volume IV, Good Manufacturing Practice for
Medicinal Products, each as may be amended from time to time, (ii) in ICH
Guidelines relating to the manufacture of API and finished pharmaceuticals as
may be amended from time to time, or (iii) applicable Laws promulgated by any
Governmental Authority having jurisdiction over the manufacture of compounds or
products or any components of either of the foregoing in the countries in which
the Bulk Product or API, as applicable, will be used or sold.

 

“Governmental Authority” means any multi-national, federal, state, local,
municipal, provincial or other governmental authority of any nature (including
any governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

 

“ICH” means the International Conference on Harmonization of Technical
Requirements for Registration of Pharmaceuticals for Human Use.

 

“ICH Guidelines” means the guidelines of the ICH.

 

“Indemnified Party” has the meaning set forth in Section 8.3.

 

“Indemnifying Party” has the meaning set forth in Section 8.3.

 

“Indication” means any disease or condition that can be diagnosed or treated.

 

5

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

“Information” means any data, results, technology, business or financial
information or information of any type whatsoever, in any tangible or intangible
form, including know-how, trade secrets, practices, techniques, methods,
processes, inventions, developments, specifications, formulations, formulae,
materials or compositions of matter of any type or kind (patentable or
otherwise), software, algorithms, marketing reports, expertise, technology, test
data (including pharmacological, biological, chemical, biochemical, clinical
test data and data resulting from non-clinical studies), CMC information,
stability data and other study data and procedures.

 

“JAMS Rules” has the meaning set forth in Section 12.1.

 

“Joint Manufacturing Committee” or “JMC” has the meaning set forth in Section
3.2(a).

 

“Joint Manufacturing Costs” means all costs, including out-of-pocket costs,
reasonably incurred by or on behalf of either Party (excluding internal costs)
after the Effective Date, under Sections 3.12(b)(i), 3.14, 5.2 and 6.2.

 

“Joint Steering Committee” or “JSC” has the meaning set forth in the License
Agreement.

 

“Knowledge” means, with respect to the Party to which such term is attributed,
(i) the actual knowledge of: (a) for Allos, [ * ]; and (b) for Mundipharma, [ *
], or (ii) the knowledge that any of the foregoing individuals reasonably should
have gained through operating in the ordinary course of business with a level of
efforts and resources consistent with the business practices of a similarly
sized company with a similarly sized infrastructure to support and carry out its
operations.

 

“Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision, domestic or
foreign.

 

“License Agreement” has the meaning set forth in the recitals.

 

“Licensed Territory” means all countries of the world excluding those in the
Allos Territory.

 

“MICL” has the meaning set forth in the recitals.

 

“Misbranded” has the meaning set forth in the FD&C Act.

 

“MMCO” has the meaning set forth in the first paragraph of this Agreement.

 

“MMCO Indemnitees” has the meaning set forth in Section 8.1.

 

“MMCO Share” means, (i) until such time as the 50/50 Threshold (as defined in
Section 4.5 of the License Agreement) is achieved, 40% and (ii) after the 50/50
Threshold is achieved, 50%.

 

6

--------------------------------------------------------------------------------

 


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

“Non-Breaching Party” has the meaning set forth in Section 10.2.

 

“Non-Governmental Authority” means any public body (including the National
Institute of Clinical Excellence and the Scottish Medicines Consortium in the
UK; the Institute for Quality and Efficiency in Healthcare in Germany; the
Technical Scientific Commission in Italy; the Directorate of Pharmacy and
Healthcare Products in Spain; and the National Union of Health Insurance Funds
and the National Authority of Health in France) or non-Governmental Authority
(including “Sick Funds” in Germany) with the authority to control, approve,
recommend or otherwise determine pricing and reimbursement of pharmaceutical
products, including those with authority to enter into risk sharing schemes
and/or to impose retroactive price reductions, discounts, or rebates.

 

“Packaging” means all labels, labeling, inserts, containers, including cartons,
shipping cases and other like matter used in packaging or accompanying the Bulk
Product, including sample packaging.

 

“Party” means Allos or MMCO and, when used in the plural, means Allos and MMCO.

 

“Permits” has the meaning set forth in Section 9.4(c).

 

“Person” means an individual, corporation, limited liability company,
partnership, Regulatory Authority or other entity.

 

“Pharmacovigilance Agreement” means a written pharmacovigilance agreement to be
entered into by Allos and MICL within [ * ] after the effective date of the
License Agreement pursuant to which the parties shall define and finalize the
actions that the parties shall employ with respect to the Product to protect
patients and promote their well-being.

 

“Pricing Approval” means the governmental approval, agreement, determination or
decision establishing prices for the Product that can be charged in regulatory
jurisdictions where the applicable Governmental Authorities approve or determine
the price of pharmaceutical products.

 

“Product” means the Bulk Product in its finished packing presentation for sale
in the Licensed Territory.

 

“Raw Materials” means all bulk pharmaceutical ingredients (active and inactive)
and other related items necessary or used in Allos’, [ * ], [ * ], [ * ] or
Third Party Contractors’ manufacture and supply of the Bulk Product or API in
accordance herewith.

 

“Recall Procedures” means the Product and Bulk Product recall procedures set
forth in the Technical Agreement.

 

“Regulatory Approval” means (i) Drug Approval and all other approvals necessary
for the commercial sale of the Product in a given country or regulatory
jurisdiction; (ii) Pricing Approval (but only in those countries or regulatory
jurisdictions where Pricing Approval is

 

7

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

required by applicable Law for commercial sale); and (iii) Reimbursement
Approval, but only in those countries or regulatory jurisdictions where
Reimbursement Approval is required for the price paid for the Product to be
reimbursed by a Governmental Authority or a Non-Governmental Authority with the
authority to approve reimbursement.

 

“Regulatory Authority” means, in a particular country or jurisdiction, any
applicable Governmental Authority or Non-Governmental Authority involved in
granting Regulatory Approval in such country or jurisdiction.

 

“Reimbursement Approval” means the approval, agreement, determination or
decision recommending or approving the Product for use and/or establishing the
prices for the Product that can be reimbursed in regulatory jurisdictions where
the applicable Governmental Authority or Non-Governmental Authority approves,
determines or recommends the reimbursement or use of pharmaceutical products.

 

“Second Confidentiality Agreement” means the confidentiality agreement between
Allos and Mundipharma Pharmaceuticals Inc. dated [ * ].

 

“Specifications” means, collectively, the API Specifications and the Bulk
Product Specifications.

 

“Sublicensee” means a Third Party to which MICL grants a sublicense of the
rights granted to MICL under the License Agreement.

 

“Supply Interruption” has the meaning set forth in Section 4.2.

 

“Technical Agreement” means the agreement that will be entered into by the
Parties subsequent to, but not later than [ * ] after, the Effective Date and
will be appended hereto as Exhibit B.

 

“Term” has the meaning set forth in Section 2.

 

“Testing Laboratory” means [ * ], or such other independent testing facility
approved in the appropriate jurisdiction in the Licensed Territory as may be
agreed by the Parties through the JMC.

 

“Third Party” means any entity other than Allos or MMCO or an Affiliate of
either of them.

 

“Third Party Contractor” has the meaning set forth in Section 3.12(b).

 

“Transfer Price” means, with respect to a particular Calendar Year, the price
established by Allos for Bulk Product or API in accordance with Section 5.3(a).

 

“Year-End Actual Direct Cost” means, with respect to a particular Calendar Year,
the price established by Allos for Bulk Product or API in accordance with
Section 5.3(b).

 

8

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1.2           In the event an ambiguity or a question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties and no presumption or burden of proof will arise favoring or
disfavoring either Party by virtue of the authorship of any provisions of this
Agreement.  The language in this Agreement is to be construed in all cases
according to its fair meaning.  The definitions of the terms herein apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun will include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including” will
be deemed to be followed by the phrase “without limitation.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document herein will be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein); (ii) any
reference to any applicable Laws herein will be construed as referring to such
applicable Laws as from time to time enacted, repealed or amended; (iii) any
reference herein to any person will be construed to include the person’s
successors and permitted assigns; (iv) the words “herein”, “hereof” and
“hereunder”, and words of similar import, will be construed to refer to this
Agreement in its entirety and not to any particular provision hereof; (v) any
reference herein to the words “mutually agree” or “mutual written agreement”
will not impose any obligation on either Party to agree to any terms relating
thereto or to engage in discussions relating to such terms except as such Party
may determine in such Party’s sole discretion; (vi) all references herein to
Sections or Exhibits will be construed to refer to Sections and Exhibits to this
Agreement; (vii) the word “days” means calendar days unless otherwise specified;
(viii) except as otherwise expressly provided herein all references to “€” or
“euros” refer to the lawful money of most members of the EU; and (ix) the words
“copy” and “copies” and words of similar import when used in this Agreement
include, to the extent available, electronic copies, files or databases
containing the information, files, items, documents or materials to which such
words apply.  The headings of each Article and Section in this Agreement have
been inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular Article or
Section.

 

2.             TERM.  This Agreement will commence on the Effective Date and,
unless sooner terminated as set forth in this Agreement, will continue until the
expiration or termination of the License Agreement (the “Term”).

 

3.             MANUFACTURE AND SUPPLY.

 

3.1           Manufacture and Supply Obligations.  Allos or its designee will
manufacture, test and supply MMCO’s orders for the Bulk Product and API, in
accordance with the terms hereof.

 

3.2           Joint Manufacturing Committee.

 

(a)           Formation and Role.  Within [ * ] after the Effective Date, the
Parties shall establish a joint manufacturing committee (the “Joint
Manufacturing Committee” or “JMC”) for the coordination and oversight of certain
of the Parties’ activities under this Agreement. The role of the JMC shall be
to:

 

9

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

(i)            coordinate forecasting, ordering and other supply-related
logistics;

 

(ii)           discuss supply-related issues, including shortfalls and quality
issues;

 

(iii)          no later than six months prior to the First Commercial Sale in
any country in the Licensed Territory, devise, agree upon and begin implementing
a strategy for requirements of safety supplies of necessary Raw Materials and/or
other materials to be utilized in the manufacture of Bulk Product, which
strategy will be reviewed on an annual basis;

 

(iv)          discuss supply-related issues regarding other forms of drug
substance or finished product (if any) being pursued jointly by Allos and MMCO
or by MMCO independently;

 

(v)           discuss and coordinate manufacturing-related complaints, recalls
and any other supply related issues;

 

(vi)          review and discuss proposals to engage, qualify and maintain Third
Party Contractors;

 

(vii)         discuss the content and scope of any quality audit undertaken, or
to be undertaken, by Allos as it relates to its Third Party manufacturers;

 

(viii)        review and agree on Allos’ budget amounts (including agreeing on
the applicable FTE rates) for performing the technical assistance contemplated
under Section 3.14;

 

(ix)           discuss whether Allos can meet the combined MMCO and Allos
requirements for Bulk Product (including by increasing batch sizes and/or
capacity or through additional sources) when (A) MMCO’s rolling good faith
forecast for required quantities of Bulk Product for the Licensed Territory
together with Allos’ rolling good faith forecast for required quantities of Bulk
Product for the Allos Territory equals or exceeds, in the aggregate, three
batches (when converted to batch quantities and based on [ * ] then current
batch size) for a four Calendar Quarter period, as contemplated under Section
3.3(c); or (B) MMCO’s rolling good faith forecast for required quantities of
Bulk Product for the Licensed Territory together with Allos’ good faith rolling
forecast for required quantities of Bulk Product for the Allos Territory equals
or exceeds, in the aggregate, two batches (when converted to batch quantities
and based on [ * ] then current batch size) for any Calendar Quarter, as
contemplated under Section 3.3(c); and

 

(x)            perform such other functions as may be appropriate to further the
purposes of this Agreement, with respect to the manufacture of the Bulk Product
or API, as directed by the JSC.

 

10

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

The JMC shall have only the powers expressly assigned to it in this Section 3.2
and elsewhere in this Agreement.  The JMC shall have no power to interpret,
amend, modify, or waive compliance with this Agreement.

 

(b)           Members.  Each Party shall initially appoint three representatives
to the JMC, each of whom will be an officer or employee of such Party having
sufficient seniority within the applicable Party to make decisions arising
within the scope of the JMC’s responsibilities.  The JMC may change its size
from time to time by mutual consent of its members and each Party may replace
its representatives at any time upon written notice to the other Party.  In the
event a JMC representative from either Party is unable to attend or participate
in a meeting of the JMC, the Party who designated such representative may
designate an appropriately qualified substitute representative for the meeting,
in its sole discretion.  The JMC shall have a chairperson, who shall be elected,
on an annual basis, alternatively by Allos or MMCO.  The initial chairperson
shall be selected by Allos.  The role of the chairperson shall be to convene and
preside at all meetings of the JMC and to ensure the preparation of meeting
minutes, but the chairperson shall have no additional powers or rights beyond
those held by other JMC representatives.

 

(c)           Meetings.  The JMC shall meet at least one time per Calendar
Quarter during the Term unless the Parties mutually agree in writing to a
different frequency for such meetings.  Either Party may also call a special
meeting of the JMC (by videoconference or teleconference) upon at least [ * ]
prior written notice to the other Party in the event such Party reasonably
believes that a significant matter must be addressed prior to the next regularly
scheduled meeting, and such Party shall provide the JMC no later than [ * ]
prior to the special meeting with materials reasonably adequate to enable an
informed decision to be made by its members.  The JMC may meet in person, by
videoconference or by teleconference, provided, however, at least two meetings
per Calendar Year shall be in person at a mutually agreeable location or
alternating each meeting between Cambridge, U.K. and Westminster, Colorado,
unless the Parties mutually agree in writing to waive such requirement in lieu
of a videoconference or teleconference.  Each Party shall be responsible for its
own expenses relating to such meetings.  As appropriate, other employee
representatives or agents of the Parties may attend JMC meetings as non-voting
observers and/or presenters.  The chairperson of the JMC shall be responsible
for preparing reasonably detailed written minutes of all JMC meetings that
reflect, without limitation, all material decisions made at such meetings.  The
JMC chairperson shall send draft meeting minutes to each member of the JMC for
review and approval within 10 business days after each JMC meeting.  Such
minutes shall be deemed approved unless one or more members of the JMC objects
to the accuracy of such minutes within 10 business days of receipt.

 

(d)           Decision Making.  Actions to be taken by the JMC shall be taken
only following unanimous vote, with each Party having one vote representing the
views of its members.  If the JMC fails to reach unanimous agreement on a matter
before it for decision for a period in excess of [ * ] from the date first
presented to the JMC in writing, then either Party may submit the dispute for
resolution pursuant to Section 12.2.

 

11

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3.3           Forecasts; Excess Orders; Capacity.

 

(a)           At least [ * ] prior to the first delivery date for Bulk Products
hereunder, and at least [ * ] before the end of each Calendar Quarter
thereafter, MMCO will provide Allos with a rolling forecast of MMCO’s best, good
faith estimate of the quantities of Bulk Product to be ordered by MMCO from
Allos for the next four Calendar Quarters to meet its and its Affiliates’ and
Sublicensees’ reasonably anticipated requirement for Bulk Product, with the
forecast for the first Calendar Quarter in the first forecast accounting for the
remainder of the Calendar Quarter during which the first delivery takes place.

 

(b)           Each forecast contemplated in subsection (a) above, will include a
separate section for Bulk Product for clinical use and Bulk Product for
commercial use and, within each section, will specify the quantity for each
presentation (e.g., quantity of [ * ] or [ * ] volumes for commercial use and
quantity of [ * ], [ * ] or [ * ] volumes for clinical use).  Allos will include
such forecasted amount in the forecasts it submits to its Third Party
manufacturer(s) of Bulk Product.

 

(c)           The first Calendar Quarter of each forecast shall be binding,
shall not be greater than [ * ] of the amount previously forecasted for such
Calendar Quarter (when it was the second Calendar Quarter in the forecast) or
less than [ * ] of the amount previously forecasted for such Calendar Quarter
(when it was the second Calendar Quarter in the forecast), and shall constitute
a binding obligation:  (i) for MMCO to place orders for, in the aggregate with
respect to such Calendar Quarter, quantities of Bulk Product equal to such
forecasted quantity for such first Calendar Quarter; and (ii) for Allos to
accept orders for, in the aggregate with respect to such Calendar Quarter, such
forecasted quantity of Bulk Product for such Calendar Quarter, provided that if
MMCO’s rolling good faith forecast for required quantities of Bulk Product for
the Licensed Territory for the next [ * ] Calendar Quarters together with Allos’
good faith rolling forecast for required quantities of Bulk Product for the
Allos Territory for the next [ * ] Calendar Quarters equals or exceeds, in the
aggregate, [ * ] batches (when converted to batch quantities and based on [ * ]
then current batch size) or if MMCO’s rolling good faith forecast for required
quantities of Bulk Product for the Licensed Territory for any Calendar Quarter
together with Allos’ good faith rolling forecast for required quantities of Bulk
Product for the Allos Territory for such Calendar Quarter equals or exceeds, in
the aggregate, [ * ] batches (when converted to batch quantities and based on [
* ] then current batch size), then the following shall apply:

 

(i)            Allos shall promptly notify MMCO that the aggregated rolling
forecasts for Allos’ and MMCO’s required quantities of Bulk Product for the next
four Calendar Quarters equals or exceeds, in the aggregate, [ * ] batches (when
converted to batch quantities and based on [ * ] then current batch size) or
that MMCO’s rolling good faith forecast for required quantities of Bulk Product
for the Licensed Territory for any Calendar Quarter together with Allos’ good
faith rolling forecast for required quantities of Bulk Product for the Allos
Territory for such Calendar Quarter equals or exceeds, in the aggregate, [ * ]
batches (when converted to batch quantities and based on [ * ] then current
batch size).  Within [ * ] of receipt of MMCO’s rolling forecast, the JMC shall
meet and discuss how the Parties will continue to obtain Bulk Product for their
respective territories without interruption, and Allos shall discuss with [ * ]
its willingness to scale

 

12

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

up the size of its batches or to otherwise increase capacity, and the costs and
time involved, in order to meet the Parties’ combined anticipated requirements
for Bulk Product.  The JMC shall also consider whether an additional Third Party
manufacturer of Bulk Product needs to be engaged and, if they decide an
additional Third Party manufacturer should be engaged, the Parties shall proceed
in accordance with Section 3.12.

 

(ii)           Notwithstanding the outcome of such aforementioned meeting and
activities of the JMC, if [ * ] rejects any purchase order for Bulk Product in
respect of a Calendar Quarter placed by Allos, and such rejection is because
fulfillment of such purchase order would require [ * ] to supply Bulk Product in
excess of [ * ] batches for such Calendar Quarter and/or would require [ * ] to
supply Bulk Product in excess of [ * ] batches for the applicable four Calendar
Quarters, Allos may reject the corresponding purchase order placed by MMCO in
respect of such Calendar Quarter, provided that Allos shall:

 

(A)          provide to MMCO written confirmation from [ * ] of the rejection of
Allos’ order and the quantities of Bulk Product (if any) that [ * ] is willing
and able to supply for such Calendar Quarter in respect of all orders for Bulk
Product for MMCO and Allos;

 

(B)           provide to MMCO written confirmation of the quantities of Bulk
Product that Allos is able to supply to MMCO for such Calendar Quarter, from
safety supplies held by Allos pursuant to Section 3.3(d) or excess inventory of
Bulk Product that was not ordered by Allos for its own supply or the supply of
its licensee in the Allos Territory, in order that Mundipharma can submit a
replacement order for the quantity that Allos has indicated it can supply; and

 

(C)           cooperate with MMCO to find an additional Third Party manufacturer
of Bulk Product and if Allos does not supply pursuant to Section 3.3(c)(ii)(B)
the quantity originally ordered by MMCO (when combined with MMCO’s share of any
amount that [ * ] specified pursuant to Section 3.3(c)(ii)(A) that it was
willing and able to supply) and if Bulk Product is available from an additional
Third Party Contractor jointly funded by the Parties pursuant to Section
3.12(b)(i), the quantity of Bulk Product that is supplied by such additional
Third Party Contractor shall, for the remainder of the period during which [ * ]
is unable or unwilling to supply Bulk Product, be allocated on a Calendar
Quarter by Calendar Quarter basis between MMCO (for the Licensed Territory) and
Allos (for the Allos Territory) based upon the volume ratio of units of Bulk
Product ordered by Allos from [ * ] and such additional Third Party Contractor
for such Calendar Quarter for MMCO (for the Licensed Territory) and units of
Bulk Product ordered by Allos from [ * ] and such additional Third Party
Contractor for such Calendar Quarter for itself and its licensee in the Allos
Territory.

 

(iii)          If Allos rejects, in accordance with Section 3.3(c)(ii), a
purchase order placed by MMCO and Allos fails to deliver to MMCO, by the
delivery date

 

13

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

specified in such purchase order for Bulk Product, the quantities of Bulk
Product set forth in such purchase order, then the Minimum Quantity obligation
set forth in Section 3.4(e) shall not apply until Allos resumes delivery of Bulk
Product.

 

Such binding obligation may be amended only by the written agreement of both
MMCO and Allos, or by MMCO at its discretion in the event of a supply shortfall
as set forth in Section 4.1, provided that MMCO will pay any fees or other
penalties incurred by Allos and payable to its Third Party manufacturer in
connection with such amendment to the corresponding obligation.  The second
Calendar Quarter of each forecast will establish minimum and maximum quantities
for such Calendar Quarter in the next forecast (when such Calendar Quarter will
be the first Calendar Quarter in the forecast).  MMCO’s next forecast for such
Calendar Quarter (when such Calendar Quarter will be the first Calendar Quarter
in the forecast) shall not be greater than [ * ] of the amount previously
forecasted or less than [ * ] of the amount previously forecasted.  The forecast
for the third and fourth Calendar Quarters of each forecast shall be MMCO’s good
faith estimate provided to Allos for planning purposes only, with no obligation
on either Party to order or supply or to reserve manufacturing capacity or Raw
Materials for, the forecasted amount for such Calendar Quarters. 
Notwithstanding the foregoing, during the first four Calendar Quarters after the
First Commercial Sale, forecasts will not be binding and MMCO may revise its
forecasts based upon market conditions.  Allos will use commercially reasonable
efforts to fulfill such forecasted orders.

 

(d)           For each of the [ * ] Calendar Years after First Commercial Sale,
Allos or its Third Party manufacturers will maintain, at no charge to MMCO, a
safety supply of Bulk Product equivalent to at least [ * ] of the quantity of
Bulk Product forecast by MMCO for supply by Allos for such Calendar Year when
the first Calendar Quarter in the forecast is the first Calendar Quarter in such
Calendar Year.  Such supply of Bulk Product shall have a shelf life of at least
[ * ].  For the [ * ] Calendar Year after First Commercial Sale and subsequent
Calendar Years during the Term, Allos will maintain levels of Bulk Product at
MMCO’s request, equivalent to at least [ * ] of the quantity of Bulk Product
forecast by MMCO for supply by Allos for such Calendar Year when the first
Calendar Quarter in the forecast is in the first Calendar Quarter in such
Calendar Year, provided that MMCO shall reimburse Allos for its direct costs of
purchasing or destroying any such Bulk Product that becomes obsolete, other than
through the fault of Allos, its Affiliates or its Third Party manufacturers.  If
Allos uses any of the quantities of Bulk Product that it was maintaining
pursuant to this Section 3.3(d) to accept or fill an order placed by MMCO
because Allos’ Third Party manufacturer did not deliver the amount ordered by
Allos by the delivery date specified in Allos’ order, then Allos will use
commercially reasonable efforts to replenish (to the extent necessary to comply
with the first sentence of this Section 3.3(d)) such quantities of Bulk Product
within [ * ].

 

3.4           Bulk Product Purchase Orders; Firm Orders; Requirements.

 

(a)           MMCO shall provide to Allos written purchase orders, each of which
shall specify (i) the quantity of Bulk Product ordered for each presentation,
which quantity shall be the same as the quantity specified in the binding
forecast submitted in accordance with Section 3.3, and (ii) the requested
delivery date for such order, which shall be no less than [ * ] after the date
of such purchase order.

 

14

--------------------------------------------------------------------------------

 


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

(b)           Allos shall include the quantities specified by MMCO pursuant to
subsection (a) above, in the purchase orders Allos submits to its Third Party
manufacturers of Bulk Product.

 

(c)           Allos will promptly (but in no case more than [ * ] after its
receipt of a purchase order placed pursuant to this Section 3.4), acknowledge in
writing its receipt of such Bulk Product purchase order.  Within [ * ] after
such acknowledgment of receipt, Allos must confirm in writing either (i) its
acceptance of such Bulk Product purchase order, whereupon it shall become a Firm
Order, (ii) its acceptance of such Bulk Product purchase order but specifying an
alternative delivery date that is no later than [ * ] after the date requested
by MMCO in such Bulk Product purchase order, whereupon it shall become a Firm
Order, or (iii) its rejection of such Bulk Product purchase order, provided,
however, that Allos may only reject Bulk Product purchase orders that either
fail to adhere to the forecast variance agreed to under Section 3.3(c) or are
rejected by [ * ] in accordance with, and as more fully described under, Section
3.3(c).  If no such order confirmation is received by MMCO within [ * ] after
Allos’ receipt of such purchase order, then Allos shall have been deemed to have
accepted such purchase order, whereupon it shall become a Firm Order.  Any
purchase orders for Bulk Product submitted by MMCO shall reference this
Agreement and shall be governed exclusively by the terms contained herein.  If
there is any inconsistency or conflict between the terms and conditions of this
Agreement and any provisions in any Bulk Product purchase order, invoice or
similar document furnished by MMCO or Allos to the other Party, the terms and
conditions of this Agreement shall control except for matters of quality, in
which case the Technical Agreement shall control.

 

(d)           In addition to the foregoing, if MMCO, in any Calendar Quarter,
submits Bulk Product purchase orders in excess of [ * ] of the applicable
binding forecast for the Bulk Product in such Calendar Quarter (“Excess
Orders”), Allos will use commercially reasonable efforts to fill the excess
portion of such Excess Orders as promptly as practicable, but will not be in
breach hereof if, notwithstanding such efforts, it will be unable to fill such
excess portion.  For clarity, Allos shall not have any obligation to incur any
fees or other penalties to fill the excess portion of such Excess Orders or to
supply to MMCO any quantities of Bulk Product that Allos had forecasted, ordered
or obtained for its own account or the account of another licensee in the Allos
Territory.  If Allos would incur fees to fill the excess portion of such Excess
Orders, it shall bring this to MMCO’s attention and if MMCO agrees to reimburse
Allos for such fees, then Allos shall fill such excess portion unless it would
otherwise not be commercially reasonable to do so.

 

(e)           For so long as the [ * ] Supply Agreement is in full force and
effect, MMCO shall purchase from Allos a minimum of [ * ] of the requirements of
MMCO and its Affiliates and their Sublicensees for Bulk Product for each
Calendar Year for use or sale in the EU (the “Minimum Quantity”); provided that,
in the event that there is a supply shortfall under Section 4.1(a), such Minimum
Quantity shall have no further effect and MMCO shall not be obligated to
purchase any Minimum Quantity from Allos until such shortfall is cured.  In the
event that MMCO’s orders and purchases hereunder are less than the Minimum
Quantity in any Calendar Year, at the end of such Calendar Year, other than due
to a supply shortfall under Section 4.1(a), MMCO shall have up to [ * ] to
remedy the deficiency through the purchase of additional Bulk Product.  In the
event that a deficiency still exists after such [ * ] period, other than due to
a

 

15

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

supply shortfall under Section 4.1(a), MMCO will pay to Allos an amount equal to
the cost of Bulk Product purchased by Allos from its Third Party manufacturer to
avoid the penalty payment associated with Allos’ failure to meet its Minimum
Quantity (as defined in the [ * ] Supply Agreement) obligations under the [ * ]
Supply Agreement.

 

(f)            All orders placed by MMCO pursuant to this Section 3.4 will be
sent by MMCO to Allos via courier, e-mail or facsimile, to the address, email
address or facsimile number supplied by Allos.

 

3.5           API Purchase Orders; Firm Orders; Requirements.

 

(a)           If MMCO desires to purchase from Allos API to be used by MMCO or
its Affiliates for non-clinical use, it will submit a purchase order to Allos
upon terms to be mutually agreed by the Parties (including delivery amounts,
delivery dates and acceptance and cancellation of purchase orders), provided
that the cost for such API ordered by MMCO shall be equal to Allos’ Year-End
Actual Direct Cost.  Any API purchase orders submitted by MMCO shall reference
this Agreement and shall be governed exclusively as between this Agreement and
the applicable API purchase order by the terms contained herein.  If there is
any inconsistency or conflict between the terms and conditions of this Agreement
and any provisions in any API purchase order, invoice or similar document
furnished by MMCO or Allos to the other Party, the terms and conditions of this
Agreement shall control except for matters of quality, in which case the
Technical Agreement shall control.

 

(b)           If MMCO desires to purchase from Allos API to be used by MMCO or
its Affiliates or Third Party manufacturer in the manufacture of Bulk Product
for use in the Licensed Territory pursuant to its license under Section 2.1(c)
of the License Agreement, then MMCO and Allos shall amend this Agreement in good
faith in order to enable Allos to supply MMCO and its Affiliates and their
Sublicensees with API for such use in manufacturing Bulk Product (such amendment
the “API Supply Amendment”).  The API Supply Amendment shall include terms and
conditions covering all aspects of such supply including forecasting, ordering,
acceptance, rejection and price for such API ordered by MMCO, which shall be
equal to Allos’ Year-End Actual Direct Cost.

 

3.6           Batch Samples.  As more specifically set forth in the Technical
Agreement, Allos will retain or cause to be retained a sample of each batch
tested for at least the shelf life of the applicable Bulk Product plus one year,
or such longer period as may be required by the Bulk Product Specifications or
GMPs, provided that MMCO informs Allos in writing of any applicable retention
requirement of an applicable Regulatory Authority in the Licensed Territory that
exceeds the period required by the Bulk Product Specifications and Allos will
use commercially reasonable efforts to retain or cause to be retained samples
for such longer period.

 

3.7           Order Storage.  MMCO may request that Allos store Bulk Product
ordered by MMCO for up to [ * ] after the delivery date by providing Allos with
at least [ * ] written notice prior to the delivery date of such Bulk Product
purchase order in accordance with Section 3.4 with no additional payment
obligations.  Allos will use commercially reasonable efforts to comply with
MMCO’s requests under this Section 3.7.  For clarity, such compliance will not

 

16

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

change the delivery date for such Bulk Product, the shelf life of such Bulk
Product on such delivery date pursuant to Section 3.8(a), or the timing for
MMCO’s acceptance of such Bulk Product pursuant to Section 3.11 or the timing of
payment for such Bulk Product pursuant to Section 5.4.

 

3.8           Delivery.

 

(a)           Allos will use commercially reasonable efforts to deliver the Bulk
Product ordered by MMCO in accordance with the quantities and delivery dates
specified in the applicable Firm Order.  Notwithstanding the foregoing
provisions of this Section 3.8(a), (i) Bulk Product in the [ * ] configuration
for clinical use will have a shelf life of not less than [ * ] from the delivery
date of the Bulk Product as specified in the Firm Order for such Bulk Product,
(ii) Bulk Product in the [ * ] configuration for clinical use will have a shelf
life of not less than [ * ] from the delivery date of the Bulk Product as
specified in the Firm Order for such Bulk Product and (iii) Bulk Product for
commercial use (whether in the [ * ] configuration) will have a shelf life of
not less than [ * ] from the delivery date of the Bulk Product as specified in
the Firm Order for such Bulk Product; provided, however, to the extent that a
shelf life of [ * ] is approved in a particular jurisdiction in respect of the
Bulk Product, any Bulk Product delivered pursuant to this Section 3.8(a) for use
or sale in such jurisdiction, for commercial use  (whether in the [ * ]
configuration) will have a shelf life of not less than [ * ] from the delivery
date of the Bulk Product as specified in the Firm Order for such Bulk Product.

 

(b)           The Bulk Product will be delivered to MMCO [ * ] (Incoterms 2010)
at [ * ] facility in [ * ] or at the manufacturing facility or Allos’ other
supplier of Bulk Product, at Allos’ discretion. The API will be delivered to
MMCO [ * ] (Incoterms 2010) at the shipping dock of [ * ] storage facility in [
* ] or of Allos’ API supplier, at Allos’ discretion.  MMCO will arrange for and
be responsible for the cost of all freight, insurance charges, taxes, import and
export duties, inspection fees and other charges applicable to the transport of
Bulk Product or API purchased by MMCO hereunder.  Allos will include in each
shipment of Bulk Product or API hereunder an itemized packing list and all other
documentation as required to be included by the Technical Agreement, and if Bulk
Product or API is shipped under quarantine, the written consent thereto of one
of MMCO’s Quality representatives.

 

3.9           Subsequent Export.   MMCO will be responsible for the export or
re-export of Bulk Product or API from the country of delivery, and will comply
with all applicable Laws and regulations relating to the export or re-export of
Bulk Product or API, including the prohibition against unlawful transshipments. 
Where Bulk Product or API are destined for export or re-export from the country
of delivery, MMCO agrees and accepts that it shall act as the exporter of
record, and warrants that as the exporter of record, it will duly authorize and
retain an agent who will act on its behalf, assuming all attendant
responsibilities associated with the export or re-export, including obtaining
any necessary export licenses.  MMCO’s responsibilities as the exporter of
record include cooperating with its agent in providing a detailed description
and accurate valuation and classification of the goods on the export commercial
invoice, bills of lading, and all other required documentation.  MMCO further
agrees to defend Allos against any civil action, civil or criminal, private or
public, in connection with the subsequent export or re-export by or on behalf of
MMCO or its Affiliates or Sublicensees of such goods.

 

17

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3.10         Bulk Product Release. The Technical Agreement contains provisions
relating to the release of Bulk Product.

 

3.11         Acceptance and Rejection.

 

(a)           API.  Prior to delivering API ordered by MMCO pursuant to Section
3.5, Allos will provide MMCO with the Certificate of Analysis it received from
its Third Party manufacturer with respect to such API.  MMCO will notify Allos,
within the longer of [ * ] or the period in which Allos has the right under its
agreement with such Third Party manufacturer to reject such API, if its review
of such Certificate of Analysis demonstrates that such API does not conform to
the API Specifications or was not manufactured in accordance with GMP or is
Adulterated or Misbranded.  If MMCO provides such notice in a timely manner and
Allos does not dispute in good faith MMCO’s review of such Certificate of
Analysis or such dispute is resolved in MMCO’s favor pursuant to Section
3.11(c), then Allos will not deliver such API to MMCO and will use commercially
reasonable efforts to obtain or identify substitute conforming API for delivery
to MMCO in accordance with this Section 3.11 and Section 3.8(b).  If MMCO does
not provide such notice in a timely manner then such API shall be considered
accepted upon delivery by Allos in accordance with Section 3.8(b) and MMCO shall
not have a right to reject it except with respect to a latent defect which
existed at the time of delivery and was not discoverable by exercise of
reasonable care and for which [ * ].

 

(b)           Bulk Product.  Within [ * ] after delivery of Bulk Product to MMCO
in accordance with Section 3.8(b), if for any reason MMCO becomes aware that
such Bulk Product did not conform to the Bulk Product Specifications, master
batch record or relevant Bulk Product SOPs at the time of delivery, then MMCO
will have the right to reject such defective shipment of the Bulk Product by
giving written notice of rejection to Allos and specify the grounds for such
rejection within such [ * ] period.  If MMCO provides such notice within such
period and Allos does not dispute in good faith such rejection or such dispute
is resolved in MMCO’s favor pursuant to Section 3.11(c), then at Allos’ option,
the defective shipment of the Bulk Product will be disposed of by MMCO or will
be returned to Allos, in each case at Allos’ expense, MMCO will not be obligated
to pay the invoice therefor in accordance with Section 5.4 and MMCO may, at its
option, (i) require Allos to use its commercially reasonable efforts to promptly
replace the shipment of the defective Bulk Product with conforming Bulk Product
as soon as reasonably practicable or (ii) inform Allos that it does not wish to
receive replacement therefor, in which case the relevant Firm Order will be
deemed cancelled.  If MMCO does not provide such notice within such [ * ] period
then such Bulk Product shall be considered accepted and MMCO shall not have a
right to reject it except with respect to a latent defect which existed at the
time of delivery and was not reasonably discoverable at the time of delivery and
for which [ * ].

 

(c)           If Allos disputes MMCO’s grounds for rejecting all or part of any
shipment of the Bulk Product or API as set forth above, and such dispute is not
resolved by mutual agreement of the Parties within [ * ] of MMCO’s notice of
rejection, such dispute will be resolved by the Testing Laboratory.  The final
written determination of the Testing Laboratory with respect to all or part of
any shipment will be final and binding upon each Party, but only as to reasons
given by MMCO in rejecting the shipment or portion thereof and will have no
effect on any matter for which the Testing Laboratory did not render a
determination.  The Testing Laboratory will

 

18

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

render such determination within [ * ] of its appointment by the Parties.  The
fees and expenses of the Testing Laboratory will be paid by the Party against
which the determination is made.

 

3.12         Third Party Contractors.  The Parties acknowledge that Allos
currently has a supply agreement with (i) [ * ], Allos’ Third Party
manufacturer, for the manufacturing and supply of the Bulk Product, and (ii) [ *
], Allos’ Third Party manufacturer, for the manufacturing and supply of API. The
Parties also acknowledge that Allos has qualified and validated [ * ] to
manufacture and supply API and has a master services agreement with [ * ].

 

(a)           The Parties further acknowledge that each of Allos’ supply
agreements with [ * ] and [ * ] (i) have an initial term that will expire in [ *
] and (ii) contain provisions for automatic extension for two additional
two-year terms unless either Party gives notice of intent to terminate.  Allos
will consult with MMCO with respect to any extension of, and engage in good
faith negotiations in consultation with MMCO, to improve the current terms of
its supply agreements with [ * ] or [ * ].  Allos will also provide written
notice to MMCO within [ * ] of any decision by Allos or any receipt of notice by
[ * ] and/or [ * ] to not extend Allos’ supply agreement with [ * ] and/or its
supply agreement with [ * ], respectively, in accordance with their respective
terms.

 

(b)           If either Party wishes to engage a Third Party manufacturer (a
“Third Party Contractor”) to provide Bulk Product and/or API for its territory
in addition to or in lieu of [ * ], [ * ] and [ * ], the proposing Party shall
present to the other Party’s representatives on the JMC a proposal regarding
such Third Party Contractor.  The JMC shall discuss such proposed Third Party
Contractor at its next meeting, whether regularly scheduled or specially
requested under Section 3.2(c), and the proposing Party shall provide, within [
* ] after such JMC meeting (or such longer period of time as agreed upon in
writing by the Parties), any additional information reasonably requested by the
other Party’s JMC representatives prior to or during such JMC meeting.

 

(i)            If within [ * ] after the JMC meeting at which a particular
proposed Third Party Contractor is discussed (or such longer period of time as
agreed upon in writing by the Parties) the other Party notifies the proposing
Party in writing that the other Party wishes to obtain supply of API or Bulk
Product, as applicable, from such proposed Third Party Contractor, then the
costs associated with engaging, qualifying and maintaining such Third Party
Contractor to supply Bulk Product or API, as applicable, for the Allos Territory
and Licensed Territory will be [ * ] and will be [ * ], provided that if a
proposed Third Party Contractor for the manufacture of Bulk Product or API is [
* ] or [ * ], then [ * ] shall be solely responsible for the costs associated
with engaging, qualifying and maintaining such Third Party Contractor to supply
Bulk Product or API. The proposing Party (such Party, the “Contracting Party”)
may then negotiate in good faith and enter into an agreement with the Third
Party Contractor; provided, however, (A) that the Contracting Party will provide
the other Party with an opportunity to review and provide comments upon versions
of the draft agreements with such Third Party Contractor and the other Party
must consent to the final version of the contract; and (B) the Parties shall
amend this Agreement as necessary to make it consistent with the relevant terms
of such new supply agreement, including providing Allos with the ability

 

19

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

to obtain supply from MMCO with terms consistent with those in this Agreement if
MMCO is the Contracting Party. Without limiting the foregoing, the Parties shall
amend this Agreement to permit Allos to reject orders placed by MMCO pursuant to
this Agreement if the Third Party Contractor has the right under the new supply
agreement to reject an order placed by Allos that includes the amounts ordered
by MMCO and the Third Party Contractor rejects such order.  For clarity, if the
other Party does not consent to the final version of the contract, then Section
3.12(b)(ii) shall apply instead of this Section 3.12(b)(i).

 

(ii)           If (A) within [ * ] after the JMC meeting at which a particular
proposed Third Party Contractor is discussed (or such longer period of time as
agreed upon in writing by the Parties) the other Party (1) has not notified the
proposing Party in writing that it wishes to obtain supply of API or Bulk
Product, as applicable, from the proposed Third Party Contractor or (2) has
notified the proposing Party in writing that it does not wish to obtain supply
of API or Bulk Product, as applicable, from such proposed Third Party
Contractor; or (B) the other Party does not consent to the agreement with the
proposed Third Party Contractor pursuant to Section 3.12(b)(i) above, then the
proposing Party may engage such proposed Third Party Contractor independently in
its sole discretion, at its own cost and without any further obligation to
consult with or provide agreement drafts or information to the other Party, and
the other Party shall not have any right to obtain supply of Bulk Product or
API, as applicable, from such Third Party Contractor.

 

(c)           Notwithstanding the provisions of this Section 3.12, and for the
avoidance of doubt, the non-Contracting Party will have no liability of any kind
to any Third Party Contractor for any breach by the Contracting Party or failure
by the Contracting Party to satisfy its obligations to such Third Party
Contractor under any contract, agreement or understanding that the Contracting
Party has, may have or will have with such Third Party Contractor.

 

3.13         Records; Inspection; Quality Audits.

 

(a)           Allos will maintain true and complete books and records of its
data and all data provided by Allos’ Third Party manufacturers relating to the
manufacture and supply of the Bulk Product delivered to MMCO hereunder. Upon at
least [ * ] prior written notice, and during normal business hours, MMCO will
have the right to inspect and review such books and records to the extent in
Allos’ possession (including as set forth in the attached Technical Agreement)
as may be necessary to ensure Allos’ compliance with the terms and conditions
set forth above. To the extent Allos’ books and records do not contain certain
data relating to the manufacture and supply of the Bulk Product delivered to
MMCO hereunder and such data is in possession of Allos’ Third Party
manufacturer, then upon MMCO’s reasonable request, Allos will use commercially
reasonable efforts to assist MMCO in obtaining a copy of or access to such data
from such Third Party manufacturer.

 

(b)           Allos will provide MMCO with copies of the reports from its
quality audits of [ * ], [ * ], [ * ] and its Third Party Contractors’
facilities with respect to the manufacture of Bulk Product or API, as more fully
set forth in the Technical Agreement.

 

20

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

(c)           Allos will allow MMCO one quality audit of Allos’ manufacturing
records  per Calendar Year to be carried out by MMCO’s employees or its
designees upon reasonable notice and in accordance with Section 3.13(a).

 

3.14         Technical Assistance.  Allos will furnish MMCO with such technical
bulletins and data relative to the Bulk Product and API as reasonably
appropriate from time to time.  At MMCO’s request, Allos shall make available,
to MICL or its Affiliate or its Third Party manufacturer who is a Sublicensee
approved by Allos under the License Agreement, all Allos Manufacturing Know-How,
and shall provide such other reasonable assistance, as is required to enable
such entity to manufacture API and/or Bulk Product, as applicable, and take such
other reasonably necessary actions in furtherance thereof in accordance with
Section 2.1(c) of the License Agreement.  If such request is: (i) the result of
[ * ], then [ * ]; (ii) [ * ], then [ * ]; and (iii) [ * ], then [ * ] shall be
solely responsible for all of its costs under this Section 3.14.  [ * ]. MMCO
shall pay such invoice within [ * ].

 

4.             SUPPLY SHORTFALL; SUPPLY INTERRUPTION.

 

4.1           Supply Shortfall; Bulk Product Shortfall.

 

(a)           A supply shortfall shall be deemed to have taken place if:  (i)
Allos fails to deliver to MMCO by the delivery date specified in the Firm Order
for Bulk Product the quantities of Bulk Product ordered by MMCO under such Firm
Order; or (ii) MMCO rejects a shipment pursuant to Section 3.11 due to
non-conformity of the Bulk Product to the Bulk Product Specifications.  Allos
shall use commercially reasonable efforts to cure any such supply shortfall as
soon as practicable.

 

(b)           Notwithstanding the provisions of subsection (a) above, if Allos’
Third Party manufacturer of Bulk Product is not able to supply the full quantity
of Bulk Product set forth in purchase orders placed by Allos during a Calendar
Quarter that includes either (i) Bulk Product for both MMCO and Allos, (ii) Bulk
Product only for Allos or (iii) Bulk Product only for MMCO, then the quantity of
Bulk Product that is supplied by such Third Party manufacturer on account of
such purchase orders shall be allocated between MMCO and Allos based upon the
volume ratio of units of Bulk Product ordered by each Party for the Calendar
Quarter during which the shortfall occurred.

 

(c)           For the avoidance of doubt, this Section 4.1 will not supersede or
otherwise limit Allos’ obligations to supply Bulk Product as set forth in this
Agreement.

 

4.2           Supply Interruption.

 

(a)           In the event that (i) Allos is unable to fully deliver ordered
Bulk Product to MMCO within [ * ] of the specified delivery date in the relevant
Firm Order (including meeting Specifications) or (ii) a supply shortfall under
Section 4.1(a) has occurred in [ * ] Calendar Quarters (each, a “Supply
Interruption”),  then the Parties will meet to discuss possible solutions and
(i) Allos will use commercially reasonable efforts to supply the undelivered
Bulk Product at a future date agreed upon by the Parties (as to which a failure
to deliver will be

 

21

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

deemed to be an additional Supply Interruption), and (ii) if available, Allos
will use commercially reasonable efforts to obtain Bulk Product necessary to
meet MMCO’s requirements from a different Third Party Contractor of Allos
(provided such Bulk Product has not already been ordered by Allos for its own
supply or the supply of its licensee in the Allos Territory).  For so long as a
Supply Interruption remains uncured, MMCO will have the right, at its sole
election, to purchase all of its requirements for Bulk Product directly from any
Third Party Contractor of MMCO.

 

5.             PRICE AND PAYMENT TERMS.

 

5.1           Price.  For API or Bulk Product delivered to MMCO, MMCO will pay
to Allos, during the term of this Agreement, the applicable Transfer Price for
the Calendar Year in which such delivery occurs; provided, however, that within
[ * ] after the end of each Calendar Year, the Parties will perform an
accounting, in respect of each unit of Bulk Product or API sold during such
calendar year, to determine the difference between (x) the applicable Transfer
Price and (y) the applicable Year-End Actual Direct Cost, in each case for such
Bulk Product or API delivered to MMCO during such Calendar Year (the “Cost
Differential”).  If the Cost Differential shows an overpayment by MMCO, then
Allos shall refund and remit to MMCO, within [ * ] of the determination of the
Cost Differential, an amount equal to such overpayment.  If the Cost
Differential shows an underpayment by MMCO, then MMCO shall pay to Allos, within
[ * ] of the determination of the Cost Differential, an amount equal to such
underpayment.

 

5.2           Reimbursement of Joint Manufacturing Costs

 

(a)           MMCO shall be responsible for the MMCO Share of all Joint
Manufacturing Costs.  Within [ * ] after the end of each Calendar Quarter during
which Allos has incurred any Joint Manufacturing Costs, Allos shall submit to
MMCO a reasonably detailed invoice setting forth the total Joint Manufacturing
Costs incurred by Allos in such Calendar Quarter and invoicing MMCO for the MMCO
Share of such Joint Manufacturing Costs.  MMCO shall pay to Allos the amount
invoiced within [ * ] after the receipt of such invoice.

 

(b)           Allos shall be responsible for the Allos Share of all Joint
Manufacturing Costs. Within [ * ] after the end of each Calendar Quarter during
which MMCO has incurred any Joint Manufacturing Costs, MMCO shall submit to
Allos a reasonably detailed invoice setting forth the total Joint Manufacturing
Costs incurred by MMCO in such calendar quarter and invoicing Allos for the
Allos Share of such Joint Manufacturing Costs.   Allos shall pay to MMCO the
amount invoiced within [ * ] after the receipt of such invoice.

 

(c)           All payments made by a Party pursuant to this Section 5.2 shall be
non-refundable.

 

22

--------------------------------------------------------------------------------

 


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5.3           Calculation of Transfer Price and Actual Direct Cost.

 

(a)           Transfer Price. For each Calendar Year during the Term, Allos will
calculate a Transfer Price for API and a Transfer Price for each presentation of
Bulk Product for such Calendar Year.  Such calculation shall be made by Allos
based upon anticipated worldwide volumes of API or Bulk Product from Allos’
suppliers, as applicable, for such Calendar Year.  Such Transfer Price shall be
(i) for each presentation of Bulk Product, the Bulk Product Anticipated Direct
Cost for such presentation, plus [ * ] and (ii) for API, the API Anticipated
Direct Cost, plus [ * ], in the case of (i), as exemplified in the sample
calculation shown in the spreadsheet attached as Exhibit C, which is provided
for informational purposes and does not establish any obligations or reflect any
expectations with respect to the amount of any Transfer Price.  Allos shall give
written notice to MMCO of the Transfer Price for each Calendar Year (other than
2011) no later than [ * ] before the beginning of such Calendar Year.  Allos
shall provide MMCO with written documentation showing the basis for such
Transfer Price calculations.

 

(b)           Year-End Actual Direct Cost. After the end of each Calendar Year
during the Term, Allos will calculate the Year-End Actual Direct Cost for API
and each presentation of Bulk Product for such Calendar Year.  Such calculation
shall be made by Allos based upon actual worldwide volumes of API or Bulk
Product from Allos’ suppliers, as applicable, for such Calendar Year.  Such
Year-End Actual Direct Cost shall be (i) for each presentation of Bulk Product,
the Bulk Product Actual Direct Cost for such presentation, plus [ * ] and
(ii) for API, the API Actual Direct Cost, plus [ * ] in the case of (i), as
exemplified in the sample calculation shown in the spreadsheet attached as
Exhibit C, which is provided for informational purposes and does not establish
any obligations or reflect any expectations with respect to the amount of any
Year-End Actual Direct Cost.  Allos shall give written notice to MMCO of the
Year-End Actual Direct Cost for each Calendar Year no later than [ * ] after the
end of such Calendar Year.  Allos shall provide MMCO with written documentation
showing the basis for such Year-End Actual Direct Cost calculations.

 

5.4           Payment.  Upon delivery of the Bulk Product or API to MMCO, Allos
will invoice MMCO therefor.  MMCO will pay each invoice in full within [ * ]
after the receipt of each invoice, unless delivery is validly rejected by MMCO
in accordance with this Agreement.

 

5.5           Audit Request.

 

(a)           Year-End Actual Direct Cost.  Allos will keep complete, true and
accurate books and records for the purpose of determining Year-End Actual Direct
Cost for API or Bulk Product delivered to MMCO hereunder.  Allos will permit an
independent certified public accountant chosen by MMCO and reasonably acceptable
to Allos, which acceptance will not be unreasonably withheld, to conduct audits
of such books and records related to the determination of such Year-End Actual
Direct Cost that the independent certified public accountant in its judgment
considers relevant, in order to verify such Year-End Actual Direct Cost.  Such
books and records will be kept at the principal place of business of Allos for
at least three years following the end of the calendar month to which they
pertain.  Such inspections may be made

 

23

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

no more than once each calendar year, at reasonable times and on reasonable
notice, and shall not include books and records that were previously inspected. 
Allos will be required to respond to the independent auditor’s data requests
within [ * ].  If, as a result of any audit of the books and records of Allos,
it is shown that there is a variance in the amount paid by MMCO under
Section 5.1 of this Agreement after calculation and payment of the Cost
Differential with respect to the period of time audited as compared to the
amount that should have been paid under Section 5.1, then (i) if such variance
shows an overpayment by MMCO, then Allos will, within   [ * ] after MMCO’s
demand therefor, pay to MMCO the amount of such overpayment, together with
interest on such overpaid amount at the rate of [ * ] over the prime rate of
interest per annum reported in The Wall Street Journal for the date such amount
was due (and which interest on such overpaid amount will continue to accrue
during any resolution of a dispute regarding payment hereunder), and (ii) if
such variance shows an underpayment by MMCO, then MMCO will, within [ * ] after
Allos’ demand therefor, pay to Allos the amount of such overpayment, together
with interest on such overpaid amount at the rate of [ * ] over the prime rate
of interest per annum reported in The Wall Street Journal for the date such
amount was due (and which interest on such underpaid amount will continue to
accrue during any resolution of a dispute regarding payment hereunder). 
Inspections conducted under this Section 5.5(a) will be at the expense of MMCO,
unless a variation or error producing an overpayment of amounts payable under
Section 5.1 exceeding [ * ] of the amount paid for the period covered by the
inspection is established in the course of such inspection, whereupon all
reasonable out-of-pocket costs and expenses relating to the inspection for such
period will also be paid by Allos to MMCO.  If the independent certified public
accountant finds a variation or error producing an overpayment amounts payable
under Section 5.1 exceeding [ * ] of the amount paid for any period covered by
the inspection, MMCO will have the additional right to make inspections twice
per year for the next two years.  The independent certified public accountant
will present both Parties with a preliminary report of its findings and provide
both Parties with an opportunity to respond to any questions raised or issues
identified before issuing any final reports.  Such reports shall be deemed the
Confidential Information of Allos.

 

(b)           Joint Manufacturing Costs. Each Party will keep complete, true and
accurate books and records for the purpose of determining Joint Manufacturing
Costs incurred by such Party hereunder.  Each Party will permit an independent
certified public accountant chosen by the other Party (such Party, in such case,
the “Auditing Party”) and reasonably acceptable to such audited Party (such
Party, in such case, the “Audited Party”), which acceptance will not be
unreasonably withheld, to conduct audits of such books and records related to
the determination of such Joint Manufacturing Costs that the independent
certified public accountant in its judgment considers relevant, in order to
verify such Joint Manufacturing Costs.  Such books and records will be kept at
the principal place of business of the Audited Party for at least three years
following the end of the calendar month to which they pertain.  Such inspections
may be made no more than once each Calendar Year, at reasonable times and on
reasonable notice, and shall not include books and records that were previously
inspected.  The Audited Party will be required to respond to the independent
auditor’s data requests within [ * ].  If, as a result of any audit of the books
and records of the Audited Party, it is shown that there is a variance in the
amount paid by the Auditing Party under Section 5.2 of this Agreement with
respect to the period of time audited as compared to the amount that should have
been paid under

 

24

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Section 5.2, then (i) if such variance shows an overpayment by the Auditing
Party, then the Audited Party will, within [ * ] after the Auditing Party’s
demand therefor, pay to the Auditing Party the amount of such overpayment,
together with interest on such overpaid amount at the rate of [ * ] over the
prime rate of interest per annum reported in The Wall Street Journal for the
date such amount was due (and which interest on such overpaid amount will
continue to accrue during any resolution of a dispute regarding payment
hereunder), and (ii) if such variance shows an underpayment by the Auditing
Party, then the Auditing Party will, within [ * ] after the Audited Party’s
demand therefor, pay to the Auditing Party the amount of such overpayment,
together with interest on such overpaid amount at the rate of [ * ] over the
prime rate of interest per annum reported in The Wall Street Journal for the
date such amount was due (and which interest on such underpaid amount will
continue to accrue during any resolution of a dispute regarding payment
hereunder).  Inspections conducted under this Section 5.5(b) will be at the
expense of the Auditing Party, unless a variation or error producing an
overpayment of amounts payable under Section 5.2 exceeding [ * ] of the amount
paid for the period covered by the inspection is established in the course of
such inspection, whereupon all reasonable out-of-pocket costs and expenses
relating to the inspection for such period will also be paid by the Audited
Party to the Auditing Party.  If the independent certified public accountant
finds a variation or error producing an overpayment amounts payable under
Section 5.2 exceeding [ * ] of the amount paid for any period covered by the
inspection, the Auditing Party will have the additional right to make
inspections twice per year for the next two years.  The independent certified
public accountant will present both Parties with a preliminary report of its
findings and provide both Parties with an opportunity to respond to any
questions raised or issues identified before issuing any final reports.  Such
reports shall be deemed the Confidential Information of the Audited Party.

 

5.6           Late Payments.  If Allos does not receive payment of any sum due
to it on or before the due date, simple interest shall thereafter accrue on the
sum due to Allos until the date of payment at the per annum rate of [ * ] over
the then-current prime rate as reported in The Wall Street Journal or the
maximum rate allowable by applicable Laws, whichever is lower.  In addition to
other remedies available to Allos in the event that MMCO fails to make any
payment within [ * ] of the date due hereunder, Allos may refuse to accept all
future purchase orders and refuse to deliver Bulk Product or API pursuant to
pending Firm Orders until MMCO’s account is paid in full.

 

6.             REGULATORY MATTERS.

 

6.1           Specification Approval.   The Specifications attached hereto as
Exhibit A for API and Bulk Product delivered to MMCO are the same as the
specifications for API and Bulk Product procured by Allos as of the Effective
Date for its own use. Changes made to such Specifications in accordance with
this Section 6.1 or Section 6.2 shall retain such consistency with the
then-current specifications for API and Bulk Product procured by Allos at such
time for its own use, except to the extent any changes are required by
Regulatory Authorities in the Licensed Territory.  Allos agrees to make no
changes to the API Specifications or the Bulk Product Specifications without
following the procedures set forth in this Section 6.1 or Section 6.2.  Allos
will notify MMCO in writing at least [ * ] prior to filing any planned changes
in the

 

25

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

manufacturing process that are reportable to a Regulatory Authority or any
planned changes in Specifications.  MMCO will have the right to review and
approve or reject such changes; provided, however, that MMCO will not have the
right to reject any such changes which are mandated by applicable Laws or
changes thereto.  If Allos decides to implement a change to the manufacturing
process for API or Bulk Product and such change is not required to be reported
to a Regulatory Authority and does not change the applicable Specifications,
then Allos shall notify MMCO in writing of such change promptly after Allos’
decision to implement such change.  For clarity, MMCO will not have the right to
approve or reject such change.

 

6.2           Required Specification Changes.  Allos will maintain a system
(consistent with standard industry practice) to control and implement changes to
API Specifications and Bulk Product Specifications, manufacturing processes and
qualification procedures, in accordance with GMPs and other applicable Laws in
the United States, EU or under ICH Guidelines.  Each Party will provide written
notice in a timely manner to the other Party of any other applicable Laws in
their respective territories that require any such changes.  Any costs
associated with changes to the Specifications required by Regulatory Authorities
in the Licensed Territory that are not also required in the U.S. or Canada will
be [ * ].  Any costs associated with changes to the API Specifications and Bulk
Product Specifications procured by Allos for its own use required by Regulatory
Authorities in the U.S. or Canada will be [ * ] unless such changes are also
required by Regulatory Authorities in the Licensed Territory, in which case [ *
].

 

6.3           Communications with Regulatory Authorities.  The Technical
Agreement contains provisions relating to reporting and filing obligations to
Regulatory Authorities with respect to manufacture of Bulk Product.  As more
fully set forth in the Technical Agreement, both Parties will promptly provide
to each other copies of correspondence to and from any Regulatory Authority
relating to or impacting the manufacture of any Bulk Product, including
correspondence to, from or among [ * ], any Third Party Contractors and any
Regulatory Authority with respect to the Bulk Product.

 

6.4           Complaints.  The Technical Agreement contains provisions relating
to complaints.

 

6.5           Adverse Drug Experience Information.  The Pharmacovigilance
Agreement contains provisions relating to adverse drug experiences.

 

6.6           Good Manufacturing Practices.  The Technical Agreement contains
provisions relating to GMPs.  If Allos’ failure to comply with applicable Laws
causes a Supply Interruption, Section 4 of this Agreement will apply.

 

6.7           Bulk Product or Product Recalls or Seizure.  As more fully
described in the Technical Agreement, the Parties will discuss all
manufacturing-related recalls through the JMC.  Allos will handle all such
recalls except that MMCO will handle any recalls in the event that the
manufacturing issues that are the basis for such recall are specific to the
Licensed Territory and do not have any effect on the Allos Territory.

 

26

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

7.             INSURANCE.

 

7.1           Each Party shall procure and maintain insurance, including product
liability insurance, or shall self-insure, in each case in a manner adequate to
cover its obligations hereunder and consistent with normal business practices of
prudent companies similarly situated at all times during which any Bulk Product
or the labeled, packaged version thereof is being manufactured, clinically
tested or commercially distributed or sold by such Party.  It is understood that
such insurance shall not be construed to create a limit of either Party’s
liability with respect to its indemnification obligations under Section 8 of
this Agreement.  Each Party shall provide the other Party with written evidence
of such insurance or self-insurance upon request.  Each Party shall provide the
other Party with written notice at least 30 days prior to the cancellation, non
renewal or if there is a material change in or to such insurance.

 

8.             INDEMNIFICATION.

 

8.1           Indemnification by Allos.  Allos shall, at its sole expense,
defend, indemnify, and hold MMCO and its Affiliates and their respective
officers, directors, employees, and agents (the “MMCO Indemnitees”) harmless
from and against any and all Third Party claims, suits, proceedings, damages,
losses, liabilities, costs, expenses (including court costs and reasonable
attorneys’ fees and expenses) and recoveries involving property damage or
personal injury (including death)  (collectively, “Claims”) to the extent that
such Claims arise out of, are based on, or result from (a) the breach of any of
Allos’ representations and warranties set forth in Sections 9.1 or 9.3 and
covenants under Sections 9.4(b)-(d) and 9.5, and (b) the willful misconduct or
negligent acts of Allos, its Affiliates, or the officers, directors, employees,
or agents of Allos or its Affiliates.  The foregoing indemnity obligation shall
not apply (x) to the extent that (i) the MMCO Indemnitees fail to comply with
the indemnification procedures set forth in Section 8.3 and Allos’ defense of
the relevant Claims is prejudiced by such failure or (ii) such Claims arise out
of or result from the gross negligence or willful misconduct of the MMCO
Indemnitees, or any related breach by MMCO of its representations, warranties
and/or covenants hereunder; or (y) to Claims for which MMCO has an obligation to
indemnify Allos pursuant to Section 8.2, as to which Claims each Party shall
indemnify the other to the extent of its liability for such Claims.

 

8.2           Indemnification by MMCO.  MMCO shall, at its sole expense, defend,
indemnify, and hold Allos and its Affiliates and their respective officers,
directors, employees, and agents (the “Allos Indemnitees”) harmless from and
against any and all Claims to the extent that such Claims arise out of, are
based on, or result from (a) the breach of any of MMCO’s representations and
warranties set forth in Sections 9.2 or 9.3 and covenants under Section 9.5, and
(b) the willful misconduct or negligent acts of MMCO, its Affiliates, or the
officers, directors, employees, or agents of MMCO or its Affiliates.  The
foregoing indemnity obligation shall not apply (x) to the extent that (i) the
Allos Indemnitees fail to comply with the indemnification procedures set forth
in Section 8.3 and MMCO’s defense of the relevant Claims is prejudiced by such
failure or (ii) such Claims arise out of or result from the gross negligence or
willful misconduct of the Allos Indemnitees, or any related breach by Allos of
its representations, warranties and/or covenants hereunder; or (y) to Claims for
which Allos has an

 

27

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

obligation to indemnify MMCO pursuant to Section 8.1, as to which Claims each
Party shall indemnify the other to the extent of its liability for such Claims.

 

8.3           Indemnification Procedures.  The Party claiming indemnity under
this Section 8 (the “Indemnified Party”) shall give written notice to the Party
from whom indemnity is being sought (the “Indemnifying Party”) promptly after
learning of such Claim.  The Indemnified Party shall provide the Indemnifying
Party with reasonable assistance, at the Indemnifying Party’s expense, in
connection with the defense of the Claim for which indemnity is being sought. 
The Indemnified Party may participate in and monitor such defense with counsel
of its own choosing at its sole expense; provided, however, the Indemnifying
Party shall have the right to assume and conduct the defense of the Claim with
counsel of its choice.  The Indemnifying Party shall not settle any Claim
without the prior written consent of the Indemnified Party, not to be
unreasonably withheld, unless the settlement involves only the payment of
money.  So long as the Indemnifying Party is actively defending the Claim in
good faith, the Indemnified Party shall not settle or compromise any such Claim
without the prior written consent of the Indemnifying Party.  If the
Indemnifying Party does not assume and conduct the defense of the Claim as
provided above, (a) the Indemnified Party may defend against, consent to the
entry of any judgment, or enter into any settlement with respect to such Claim
in any manner the Indemnified Party may deem reasonably appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, the
Indemnifying Party in connection therewith), and (b) the Indemnifying Party
shall remain responsible to indemnify the Indemnified Party as provided in this
Article 8.

 

8.4           Allos’ Third Party Manufacturers.  If a Third Party brings a Claim
against an MMCO Indemnitee on account of (i) failure of Bulk Product supplied by
Allos pursuant to this Agreement to comply with GMP, (ii) Bulk Product supplied
by Allos pursuant to this Agreement being Adulterated or Misbranded or (iii) the
negligence, recklessness or willful misconduct of Allos’ Third Party
manufacturer, and such MMCO Indemnitee is not entitled to indemnification by
Allos pursuant to Section 8.1 but Allos is entitled, pursuant to its supply
agreement with the Third Party manufacturer that produced such Bulk Product, to
indemnification from such Third Party manufacturer on account of such
non-compliance, Adulteration, Misbranding, negligence, recklessness or willful
misconduct, then Allos shall, at MMCO’s request, pursue its claim for
indemnification from such Third Party manufacturer and shall pay to MMCO any
amounts that Allos receives from such Third Party manufacturer on account of
such indemnification claim, after deducting all legal fees and other reasonable
out-of-pocket costs incurred by Allos with respect to such pursuit.

 

9.             REPRESENTATIONS AND WARRANTIES; COVENANTS.

 

9.1           Representations and Warranties of Allos:  Allos hereby represents
and warrants to MMCO as follows:

 

(a)           As of the Effective Date, it is a company or corporation duly
organized, validly existing, and in good standing under the Laws of the
jurisdiction in which it is incorporated or formed;

 

28

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

(b)           As of the Effective Date, (i) it has the corporate power and
authority and the legal right to enter into this Agreement and perform its
obligations hereunder; (ii) it has taken all necessary corporate action on its
part required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder; and (iii) this Agreement has been duly
executed and delivered on behalf of Allos, and constitutes a legal, valid, and
binding obligation of Allos that is enforceable against it in accordance with
its terms, subject as to enforcement of remedies to applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting generally the
enforcement of creditors’ rights and subject to a court’s discretionary
authority with respect to the granting of a decree ordering specific performance
or other equitable remedies;

 

(c)           To Allos’ Knowledge as of the Effective Date, the execution and
performance of Allos’ obligations hereunder do not and will not conflict with
any material obligation it may have to any Third Party, and Allos does not and
will not need the consent or approval of any Third Party or judicial or
governmental agency to execute this Agreement or perform any of its obligations
hereunder;

 

(d)           To Allos’ Knowledge as of the Effective Date, there are no current
investigations or claims against Allos in any court or by or before any
governmental body or agency, with respect to manufacture or Allos’ commercial
release of the Bulk Product or API, the manufacturing facilities in which the
Bulk Product or API is manufactured which may materially adversely affect Allos’
ability to perform its obligations under this Agreement; and

 

(e)           To Allos’ Knowledge as of the Effective Date, neither the Bulk
Product nor the API is currently the subject of any pending action, suit or
other legal proceeding, or any written claim of infringement of the intellectual
property rights of any Third Party.

 

9.2           Representations and Warranties of MMCO:  MMCO represents and
warrants to Allos as follows:

 

(a)           As of the Effective Date, it is a partnership duly organized,
validly existing, and in good standing under the Laws of the jurisdiction in
which it is incorporated or formed;

 

(b)           As of the Effective Date, (i) it has the partnership power and
authority and the legal right to enter into this Agreement and perform its
obligations hereunder; (ii) it has taken all necessary partnership action on its
part required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder; and (iii) this Agreement has been duly
executed and delivered on behalf of MMCO, and constitutes a legal, valid, and
binding obligation of MMCO that is enforceable against it in accordance with its
terms, subject as to enforcement of remedies to applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting generally the
enforcement of creditors’ rights and subject to a court’s discretionary
authority with respect to the granting of a decree ordering specific performance
or other equitable remedies; and

 

(c)           To MMCO’s Knowledge, as of the Effective Date, the execution and
performance of MMCO’s obligations hereunder do not and will not conflict with
any material

 

29

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

obligation it may have to any Third Party, and MMCO does not and will not need
the consent or approval of any Third Party or judicial or governmental agency to
execute this Agreement or perform any of its obligations hereunder.

 

9.3           Representations and Warranties of the Parties.  Each Party hereby
represents and warrants to the other Party that, as of the Effective Date, none
of such Party’s employees or consultants (i) are debarred under
Section 306(a) or 306(b) of the FD&C Act or by the applicable Laws of any
Regulatory Authority; (ii) have, to such Party’s Knowledge, been charged with,
or convicted of, any felony or misdemeanor within the ambit of 42 U.S.C. §§
1320a-7(a), 1320a-7(b)(l)-(3), or pursuant to the applicable Laws of any
Regulatory Authority, or are proposed for exclusion, or the subject of exclusion
or debarment proceedings by a Regulatory Authority, during the employee’s or
consultant’s employment or contract term; and (iii) are excluded, suspended or
debarred from participation, or otherwise ineligible to participate, in any U.S.
or non-U.S. health care programs (or have, to such Party’s Knowledge, been
convicted of a criminal offense that falls within the scope of 42 U.S.C.
§1320a-7 but not yet excluded, debarred, suspended, or otherwise declared
ineligible), or excluded, suspended or debarred by a Regulatory Authority from
participation, or otherwise ineligible to participate, in any procurement or
nonprocurement programs.

 

9.4           Covenants of Allos.

 

(a)           Allos agrees that the Bulk Product and API delivered to MMCO under
this Agreement (i) will meet the applicable Bulk Product Specifications and API
Specifications at the time of delivery, (ii) will remain in compliance with the
Bulk Product Specifications and API Specifications throughout the shelf-life of
the Bulk Product or API, as applicable, provided that it is stored in strict
compliance with the applicable long term storage conditions, it is not tampered
with, damaged, modified, mishandled or used in a manner other than as intended, 
and (iii) will have been manufactured and stored by or for Allos in conformity
with GMPs and will not be Adulterated or Misbranded.

 

(b)           Allos will use commercially reasonable efforts to ensure the
requisite manufacturing capacity to manufacture the Bulk Product and API under
the terms of this Agreement.

 

(c)           Prior to the delivery of Bulk Product and API hereunder, Allos
will have received, will be in current compliance with, and will use reasonable
commercial efforts to maintain throughout the Term, all permits, licenses,
registrations, and other forms of governmental authorizations and approvals
(“Permits”) required to be obtained and maintained by Allos in order for Allos
to execute and deliver this Agreement and to perform its obligations hereunder
in accordance with all applicable Laws and will otherwise perform its
obligations hereunder in a manner which complies in all material respects with
applicable Laws.

 

(d)           Allos shall be responsible for all process development and
manufacturing scale-up activities, itself or through one or more of Allos’ Third
Party manufacturers, required to produce commercial quantities of the Bulk
Product for eventual sale in the Licensed Territory.

 

30

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

9.5           Covenants of the Parties.

 

(a)           During the Term, neither Party will utilize any employee or
consultant (i) who has been debarred under Section 306(a) or 306(b) of the FD&C
Act or pursuant to the applicable Laws of any Regulatory Authority; (ii) who, to
such Party’s Knowledge, has been charged with, or convicted of, any felony or
misdemeanor within the ambit of 42 U.S.C. §§ 1320a-7(a), 1320a-7(b)(l)-(3), or
otherwise pursuant to the applicable Laws of any Regulatory Authority, or is
proposed for exclusion, or the subject of exclusion or debarment proceedings by
a Regulatory Authority, during the employee’s or consultant’s employment or
contract term; or (iii) who is excluded, suspended or debarred from
participation, or otherwise ineligible to participate, in any U.S. or non-U.S.
health care programs (or who, to such Party’s Knowledge, has been convicted of a
criminal offense that falls within the scope of 42 U.S.C. §1320a-7 but has not
yet been excluded, debarred, suspended, or otherwise declared ineligible), or
excluded, suspended or debarred by a Regulatory Authority from participation, or
otherwise ineligible to participate, in any procurement or nonprocurement
programs.  Each Party shall notify the other Party promptly, but in no event
later than five business days, upon becoming aware that any employee or
consultant it is using has been excluded, debarred, suspended or otherwise
ineligible, or is the subject of exclusion, debarment or suspension proceedings
by any Regulatory Authority.

 

(b)           Each Party will own all intellectual property it or its Affiliates
or designees create in the course of performing this Agreement.

 

9.6           Limitation on Liability.  EXCEPT AS EXPRESSLY STATED IN THIS
AGREEMENT (E.G., SECTIONS 9.1, 9.2 AND 9.3), NEITHER PARTY MAKES ANY
REPRESENTATIONS OR WARRANTIES WHATSOEVER TO THE OTHER, WHETHER EXPRESS OR
IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS, AND ALL REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY
OPERATION OF LAW OR OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.   UNDER NO
CIRCUMSTANCES SHALL MMCO HAVE ANY LIABILITY TO ALLOS’ THIRD PARTY MANUFACTURERS
OF BULK PRODUCT OR API UNDER THIS AGREEMENT.  EXCEPT WITH RESPECT TO THIRD PARTY
CLAIMS FOR PERSONAL INJURY ARISING OUT OF (I) ALLOS’ SOLE NEGLIGENCE OR WILLFUL
MISCONDUCT UNDER SECTION 8.1, OR (II) THE RIGHTS OR OBLIGATIONS OF ANY PARTY
UNDER SECTION 8.4 (FOR PURPOSES OF CLARITY, ALLOS DOES NOT HAVE ANY OBLIGATION
UNDER SECTION 8.4 TO PROVIDE TO MMCO ANY AMOUNTS THAT ARE NOT RECEIVED BY ALLOS
FROM THE APPLICABLE THIRD PARTY MANUFACTURER), UNDER NO CIRCUMSTANCES WILL
ALLOS’ AGGREGATE LIABILITY TO MMCO OR ITS AFFILIATES WITH RESPECT TO THIS
AGREEMENT EXCEED THE TOTAL PAYMENTS MADE BY MMCO IN THE CALENDAR YEAR IN WHICH
THE ACTION OCCURRED.

 

9.7           DISCLAIMER.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM
OR RELATING TO ANY BREACH OF THIS AGREEMENT,

 

31

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.  NOTWITHSTANDING
THE FOREGOING, NOTHING IN THIS SECTION 9.7 IS INTENDED TO OR SHALL LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER
SECTION 8.1 OR 8.2 OR THE RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 8.4
(FOR PURPOSES OF CLARITY, ALLOS DOES NOT HAVE ANY OBLIGATION UNDER SECTION 8.4
TO PROVIDE TO MMCO ANY AMOUNTS THAT ARE NOT RECEIVED BY ALLOS FROM THE
APPLICABLE THIRD PARTY MANUFACTURER).

 

9.8           Sole Remedy.  Allos’ sole liability and MMCO’s sole remedy for any
breach of the representations set forth in Section 9.4(a) shall be as set forth
in Section 3.11.  Allos’ sole liability and MMCO’s sole remedy for any failure
of Allos to deliver any Bulk Product or API set forth in any Firm Order therefor
shall be as set forth in Sections 4.1 and 4.2.  Notwithstanding the foregoing,
nothing in this Section 9.8 is intended to or shall limit or restrict the
indemnification rights or obligations of any Party under Section 8.1 or 8.2 or
the rights or obligations of any Party under Section 8.4 (For purposes of
clarity, Allos does not have any obligation under Section 8.4 to provide to MMCO
any amounts that are not received by Allos from the applicable Third Party
manufacturer).

 

10.           TERMINATION.

 

10.1         Cross-Termination. This Agreement will terminate automatically upon
the termination of the License Agreement or upon the signed written agreement of
the Parties.

 

10.2         Termination for Breach.  Each Party (the “Non-Breaching Party”)
shall have the right to terminate this Agreement in its entirety immediately
upon written notice to the other Party (the “Breaching Party”) if the Breaching
Party materially breaches its obligations under this Agreement and, after
receiving written notice identifying such material breach in reasonable detail
(a “Default Notice”), fails to cure such material breach within [ * ] after
delivery of the Default Notice.

 

10.3         Termination for Bankruptcy.  Each Party shall have the right to
terminate this Agreement in its entirety immediately upon written notice to the
other Party if the other Party (i) applies for or consents to the appointment
of, or the taking of possession by, a receiver, custodian, trustee or liquidator
of itself or of all or a substantial part of its property, (ii) makes a general
assignment for the benefit of its creditors, (iii) commences a voluntary case
under the Bankruptcy Code, (iv) files a petition seeking to take advantage of
any applicable Laws relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or readjustment of debts,  (v) has a proceeding or
case commenced against it in any court of competent jurisdiction (which
proceeding or case is not discharged within 60 days of the filing thereof),
seeking (A) its liquidation, reorganization, dissolution or winding-up, or the
composition or readjustment of its debts, (B) the appointment of a trustee,
receiver, custodian, liquidator or the like of all or any substantial part of
its assets, or (C) similar relief under the Bankruptcy Code, or an order,
judgment or decree approving any of the foregoing is entered and continues
unstayed for a period of 60 days, or (vi) has an order for relief against it
entered in an involuntary case under the Bankruptcy Code.

 

32

--------------------------------------------------------------------------------

 


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

10.4         Post-Termination.  Expiration or termination of this Agreement will
not relieve the Parties of any obligations accruing prior to such expiration or
termination.

 

11.           CONFIDENTIALITY.

 

11.1         Confidentiality.  Each Party agrees that, for the longer of the
Term or the term of the License Agreement and for a period of five years
thereafter, it shall keep confidential and shall not publish or otherwise
disclose and shall not use for any purpose other than as provided for in this
Agreement (which includes the exercise of any rights or the performance of any
obligations hereunder or thereunder) any Confidential Information furnished to
it by the other Party pursuant to this Agreement, except to the extent expressly
authorized by this Agreement or as otherwise agreed to in writing by the
Parties.  The foregoing confidentiality and non-use obligations shall not apply
to any portion of the other Party’s Confidential Information that the receiving
Party can demonstrate by competent written proof:

 

(a)           was already known to the receiving Party or its Affiliate, other
than under an obligation of confidentiality, at the time of disclosure by the
other Party;

 

(b)           was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party;

 

(c)           became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement;

 

(d)           was disclosed to the receiving Party or its Affiliate by a Third
Party who had a legal right to make such disclosure and who did not obtain such
information directly or indirectly from the other Party; or

 

(e)           was independently discovered or developed by the receiving Party
or its Affiliate without access to or aid, application or use of the other
Party’s Confidential Information, as evidenced by a contemporaneous writing.

 

11.2         Authorized Disclosure.  Notwithstanding the obligations set forth
in Section 11.1, a Party may disclose the other Party’s Confidential Information
and the terms of this Agreement to the extent:

 

(a)           such disclosure is reasonably necessary (i) to comply with the
requirements of Regulatory Authorities with respect to obtaining and maintaining
Regulatory Approval of the Bulk Product or the API; or (ii) for prosecuting or
defending litigation as contemplated by this Agreement or the License Agreement;

 

(b)           such disclosure is reasonably necessary to its officers,
directors, employees, agents, consultants, contractors, licensees, sublicensees,
attorneys, accountants, lenders, insurers or licensors on a need-to-know basis
for the sole purpose of performing its obligations or exercising its rights
under this Agreement; provided that in each case, the disclosees are bound

 

33

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

by obligations of confidentiality and non-use no less stringent than those
contained in this Agreement;

 

(c)           such disclosure is reasonably necessary to any bona fide potential
or actual investor, acquiror, merger partner, or other financial or commercial
partner for the sole purpose of evaluating an actual or potential investment,
acquisition or other business relationship; provided that in each case, the
disclosees are bound by written obligations of confidentiality and non-use
having a minimum term of five years; or

 

(d)           such disclosure is reasonably necessary to comply with applicable
Laws, including regulations promulgated by applicable security exchanges, court
order, administrative subpoena or other order.

 

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to
Section 11.2(a) or 11.2(d), such Party shall promptly notify the other Party of
such required disclosure and, upon the other Party’s request, shall use
reasonable efforts to obtain, or to assist the other Party in obtaining, a
protective order preventing or limiting the required disclosure.

 

11.3         Prior Confidentiality Agreements.  The First Confidentiality
Agreement and the Second Confidentiality Agreement remain in full force and
effect and are not superseded by this Agreement.  All Information disclosed by a
Party or its Affiliate to the other Party or its Affiliate pursuant to the First
Confidentiality Agreement or the Second Confidentiality Agreement shall be
deemed to be such Party’s Confidential Information disclosed hereunder and the
other Party and its Affiliates and disclosees shall have the confidentiality,
non-use and non-disclosure obligations set forth in this Article 11.  In the
event that any such obligations conflict with the obligations set forth in the
First Confidentiality Agreement or the Second Confidentiality Agreement, then
the other Party and its Affiliates and disclosees shall comply with the
obligations set forth in this Article 11.

 

11.4         Return of Confidential Information.  Except as otherwise set forth
in this Agreement, upon termination of this Agreement, the receiving Party will
promptly return all of the disclosing Party’s Confidential Information,
including all reproductions and copies thereof in any medium, except that the
receiving Party may retain one copy for its legal files.

 

11.5         Unauthorized Use.  If either Party becomes aware or has Knowledge
of any unauthorized use or disclosure of the other Party’s Confidential
Information, it will promptly notify the other Party of such unauthorized use or
disclosure.

 

11.6         Exclusive Property.  All Confidential Information is the sole and
exclusive property of the disclosing Party and the permitted use thereof by the
receiving Party for purposes of its performance hereunder will not be deemed a
license or other right of the receiving Party to use any such Confidential
Information for any other purpose.

 

11.7         Terms of Agreement.  The Parties agree that the material terms of
this Agreement are the Confidential Information of both Parties.

 

34

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

12.           DISPUTE RESOLUTION.

 

12.1         Arbitration. In the event of any disputes, controversies or
differences which may arise between the Parties (except for disputes arising
from the JMC, which shall be handled pursuant to Section 12.2 and only handled
pursuant to this Section 12.1 as provided in Section 12.2), out of or in
relation to or in connection with this Agreement, including any alleged failure
to perform, or breach, of this Agreement, or any issue relating to the
interpretation or application of this Agreement, then upon the request of either
Party, the Parties agree to meet and discuss in good faith a possible resolution
thereof, which good faith efforts shall include at least one in-person meeting
between the Executive Officers of each Party.  If the matter is not resolved
within [ * ] following the request for discussions, either Party may then invoke
arbitration under this Section 12.1.  Any dispute, controversy or claim arising
out of or relating to the validity, construction, interpretation,
enforceability, breach, performance, application or termination of this
Agreement that is not resolved pursuant to Section 12.2 or by the Parties
meeting in good faith to resolve such dispute, controversy or claim as outlined
above, shall be settled by binding arbitration administered by JAMS pursuant to
its Comprehensive Arbitration Rules and Procedures then in effect (the “JAMS
Rules”), except as otherwise provided herein.  The arbitration will be conducted
in New York, New York and the Parties consent to the personal and subject matter
jurisdiction of the state and federal courts in New York, New York, for any case
arising out of or otherwise related to this arbitration, its conduct and its
enforcement.  Any situation not expressly covered by this Agreement shall be
decided in accordance with the JAMS Rules.

 

12.2         Referred from JMC.  With respect to disputes arising from matters
delegated or referred to the JMC pursuant to the terms of this Agreement, such
dispute shall be automatically referred to the JSC.  If the JSC fails to reach
unanimous agreement on such matter within [ * ], then either Party may, by
written notice to the other Party, have such dispute referred to each Party’s
Executive Officers for attempted resolution by good faith negotiations within [
* ] after such notice is received.  If the Executive Officers of the Parties are
not able to resolve a dispute within the [ * ] period described above, then the
Executive Officers of Allos will have the unilateral right to cast the deciding
vote for the JMC as provided in Section 12.2(a):

 

(a)           Allos Decisions.  Solely with respect to Bulk Product or API
supplied by or on behalf of Allos, the Executive Officers of Allos shall have
the right to make the final decision with respect to any decision regarding
manufacture of the Bulk Product or API (including matters related to CMC,
process development, scale up, or regulatory matters or aspects related to
manufacture of the Bulk Product), except where MMCO reasonably believes either
that such decision is substantially likely to cause a material adverse impact on
the regulatory status or the commercial sales of the Bulk Product in the
Licensed Territory and would not have a similar effect in the Allos Territory or
that such decision poses a substantial and unwarranted safety risk.

 

If the Executive Officers of Allos do not have the right to cast the deciding
vote for the JMC pursuant to this Section 12.2, then either Party may submit the
dispute for resolution pursuant to Section 12.1.

 

35

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

12.3         Equitable Relief.  Notwithstanding Sections 12.1 and 12.2, each
Party acknowledges that its breach of Article 11 of this Agreement may cause
irreparable harm to the other Party, which cannot be reasonably or adequately
compensated by damages in an action at law.  By reason thereof, each Party
agrees that the other Party shall be entitled, in addition to any other remedies
it may have under this Agreement or otherwise, to seek preliminary and permanent
injunctive and other equitable relief from any state or federal court of
competent jurisdiction in New York, New York to prevent or curtail any actual or
threatened breach of Article 11 that is reasonably likely to cause it
irreparable harm.  In addition, notwithstanding Sections 12.1 and 12.2, to the
fullest extent provided by Law, either Party may bring an action in any court of
competent jurisdiction for injunctive relief (or any other provisional remedy)
to protect a Party’s rights or enforce a Party’s obligations under this
Agreement pending final resolution of any claims related thereto pursuant to the
dispute resolution procedure set forth in Sections 12.1 and 12.2.

 

13.           INDEPENDENT CONTRACTOR.  Each Party shall act solely as an
independent contractor, and nothing in this Agreement shall be construed to give
either Party the power or authority to act for, bind, or commit the other Party
in any way.  Nothing herein shall be construed to create the relationship of
partners, principal and agent, or joint-venture partners between the Parties.

 

14.           MISCELLANEOUS.

 

14.1         Force Majeure.  Both Parties shall be excused from the performance
of their obligations under this Agreement to the extent that such performance is
prevented by force majeure and the non-performing Party promptly provides notice
of the prevention to the other Party.  Such excuse shall continue for so long as
the condition constituting force majeure continues and the non-performing Party
takes reasonable efforts to remove the condition.  For purposes of this
Agreement, force majeure shall include conditions beyond the control of the
Parties, including an act of God, war, civil commotion, terrorist act, epidemic,
failure or default of public utilities or common carriers, destruction of
production facilities or materials by fire, earthquake, storm or like
catastrophe, and failure of plant or machinery (provided that such failure could
not have been prevented by the exercise of skill, diligence, and prudence that
would be reasonably and ordinarily expected from a skilled and experienced
person engaged in the same type of undertaking under the same or similar
circumstances).  If a force majeure persists for more than 90 days, then the
Parties will discuss in good faith the modification of the Parties’ obligations
under this Agreement in order to mitigate the delays caused by such force
majeure.

 

14.2         Assignment.  Neither Party may assign or transfer this Agreement or
any rights or obligations hereunder without the prior written consent of the
other Party, except that a Party may make such an assignment without the other
Party’s consent to its Affiliates or to a Third Party successor to substantially
all of the business of such Party to which this Agreement relates (such Third
Party, an “Acquiror”), whether in a merger, sale of stock, sale of assets or
other transaction.  Any successor or assignee of rights and/or obligations
permitted hereunder shall, in writing to the other Party, expressly assume
performance of such rights and/or obligations.  Unless to an Affiliate, any
assignment or transfer of this Agreement must be done

 

36

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

together with an assignment or transfer of the License Agreement.  Any permitted
assignment shall be binding on the successors of the assigning Party.  Any
assignment or attempted assignment by either Party in violation of the terms of
this Section 14.2 shall be null, void and of no legal effect.

 

14.3         Governing Law.  This Agreement and all disputes arising out of or
related to this Agreement or any breach hereof shall be governed by and
construed under the laws of the State of New York, without giving effect to any
choice of law principles that would require the application of the laws of a
different state.

 

14.4         Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement, and
shall be addressed to the appropriate Party at the address specified below or
such other address as may be specified by such Party in writing in accordance
with this Section 14.4, and shall be deemed to have been given for all purposes
(a) when received, if hand-delivered or sent by confirmed facsimile or a
reputable courier service, or (b) five business days after mailing, if mailed by
first class certified or registered airmail, postage prepaid, return receipt
requested.

 

If to Allos:

 

Allos Therapeutics, Inc.

11080 Circle Point Road,

Suite 200

Westminster, Colorado 80020

Attn: Vice President, Corporate Development

Fax: (303) 426-4731

 

With copies to (which shall not constitute notice):

 

Allos Therapeutics, Inc.

 

11080 Circle Point Road,

Suite 200

Westminster, Colorado 80020

Attn: Senior Vice President, General Counsel

Fax: (720) 542-5959

 

Cooley LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, CA 94306

Attn: Marya A. Postner, Ph.D.

Fax: (650) 849-7400

 

37

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

If to MMCO:

 

Mundipharma Medical Company

14 Par-la-Ville Road

P.O. Box HM 2332

Hamilton HM JX, Bermuda

Attn: Douglas Docherty, General Manager

Fax: (441) 292-1472

 

With copies to (which shall not constitute notice):

 

Chadbourne & Parke LLP
30 Rockefeller Plaza
New York, NY  10112
Attention: Stuart D. Baker
Fax: (212) 489-7130

 

or to such other fax number and address as such Party receiving such notice will
have communicated to the other Party hereto by notice given as aforesaid.

 

14.5         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Each Party may execute
this Agreement by facsimile transmission or in Adobe™ Portable Document Format
(PDF) sent by electronic mail.  In addition, facsimile or PDF signatures of
authorized signatories of any Party will be deemed to be original signatures and
will be valid and binding, and delivery of a facsimile or PDF signature by any
Party will constitute due execution and delivery of this Agreement.

 

14.6         Entire Agreement; Amendment.  This Agreement, including the
Exhibits hereto, together with the License Agreement, the Consent, the Technical
Agreement and the Pharmacovigilance Agreement, sets forth the complete, final
and exclusive agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto with
respect to the subject matter hereof and supersedes, as of the Effective Date,
all prior and contemporaneous agreements and understandings between the Parties
with respect to the subject matter hereof.  There are no covenants, promises,
agreements, warranties, representations, conditions or understandings, either
oral or written, between the Parties with respect to the subject matter of this
Agreement other than as are set forth in this Agreement, the License Agreement,
the Technical Agreement or the Pharmacovigilance Agreement.  No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to writing and signed by an authorized officer
of each Party.

 

14.7         Survival.  Termination or expiration of this Agreement shall not
affect rights or obligations of the Parties under this Agreement that have
accrued prior to the date of termination or expiration.  Notwithstanding
anything to the contrary contained in this

 

38

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Agreement, the provisions of those Sections which by their nature are meant to
survive termination will survive any expiration or termination of this
Agreement.

 

14.8         Further Actions. Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

 

14.9         Severability.  If any one or more of the provisions of this
Agreement is held to be invalid or unenforceable by any court of competent
jurisdiction from which no appeal can be or is taken, the provision shall be
considered severed from this Agreement and shall not serve to invalidate any
remaining provisions hereof.  The Parties shall make a good faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by the Parties when entering this
Agreement may be realized.

 

14.10       No Waiver.  Any delay in enforcing a Party’s rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, except with respect to an express written and
signed waiver relating to a particular matter for a particular period of time.

 

14.11       Expenses.  Each of the Parties will bear its own direct and indirect
expenses incurred in connection with the negotiation and preparation of this
Agreement and, except as set forth in this Agreement, the performance of the
obligations contemplated hereby and thereby.

 

14.12       Currency.  All payment amounts set forth herein, and all obligations
of Allos and MMCO relating to the payment or receipt of money, are expressed in
and will be paid in Euros by wire transfer of immediately available funds into
an account designated by Allos.

 

14.13       Performance by Affiliates.  Each Party may discharge any obligations
and exercise any right hereunder through any of its Affiliates.  Each Party
hereby guarantees the performance by its Affiliates of such Party’s obligations
under this Agreement, and shall cause its Affiliates to comply with the
provisions of this Agreement in connection with such performance.  Any breach by
a Party’s Affiliate of any of such Party’s obligations under this Agreement
shall be deemed a breach by such Party, and the other Party may proceed directly
against such Party without any obligation to first proceed against such Party’s
Affiliate.

 

[remainder of this page intentionally left blank]

 

39

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Supply Agreement to be
executed by their duly authorized representatives as of the Effective Date.

 

 

MUNDIPHARMA MEDICAL COMPANY

 

 

 

 

 

By:

/s/ Douglas Docherty

 

 

Name: Douglas Docherty

 

 

Title: General Manager

 

 

 

 

 

 

 

ALLOS THERAPEUTICS, INC.

 

 

 

 

 

 

By:

/s/ Paul L. Berns

 

 

Name: Paul L. Berns

 

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------

 


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

EXHIBIT A

 

BULK PRODUCT SPECIFICATIONS AND API SPECIFICATIONS

 

Bulk Product Specification

 

[ * ]

 

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

API Specification

 

[ * ]

 

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

EXHIBIT B

 

TECHNICAL AGREEMENT

 

[To be appended to this Agreement after the Effective Date.]

 

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

EXHIBIT C

 

SPREADSHEET WITH SAMPLE CALCULATION OF BULK PRODUCT ACTUAL DIRECT COST OR BULK
PRODUCT ANTICIPATED DIRECT COST

 

SAMPLE CALCULATION OF ANTICIPATED OR ACTUAL BULK PRODUCT TRANSFER PRICE (ALL
FIGURES ILLUSTRATIVE)

 

 

 

Estimated

 

Total vials actually or anticipated to be made and available for commercial or
clinical supply

 

—

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

Total Units

 

[ * ]

 

 

 

 

 

Other Direct Costs

 

 

 

[ * ]

 

$

[ * ]

 

[ * ]

 

$

[ * ]

 

[ * ]

 

$

[ * ]

 

Total Other Direct

 

$

[ * ]

 

 

 

 

 

Other direct per unit

 

$

[ * ]

 

 

 

 

 

[ * ]Direct (Purchased) Cost per Actually or Anticipated to be Made and
Available Unit

 

 

 

[ * ]

 

$

[ * ]

 

[ * ]

 

$

[ * ]

 

[ * ]

 

$

[ * ]

 

- Total Direct Cost / [ *]

 

$

[ * ]

 

 

 

 

 

[ * ] Direct (Purchased) Cost per Actually or Anticipated to be Made and
Available Unit

 

 

 

[ * ]

 

$

[ * ]

 

[ * ]

 

$

[ * ]

 

[ * ]

 

$

[ * ]

 

- Total Direct Cost / [ *]

 

$

[ * ]

 

 

Assumes all units shipped are billed upon shipment terms [ *]

 

--------------------------------------------------------------------------------

 